        Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 1 of 58




                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF IOWA
                                           DAVENPORT DIVISION


 JOHN DOE,                                                                                CASE NO. 3-19-CV-00047

       Plaintiff,

 v.

 UNIVERSITY OF IOWA; BOARD OF
 REGENTS, STATE OF IOWA, TIFFINI
 STEVENSON EARL, individually and in
 official capacity, IRIS FROST, individually                                    DEFENDANTS’ MEMORANDUM IN
 and in official capacity, LYN REDINGTON,                                       SUPPORT OF THEIR MOTION FOR
 individually and in official capacity, ANGIE                                       SUMMARY JUDGMENT
 REAMS in official capacity, CONSTANCE
 SCHRIVER CERVANTES, individually and
 in official capacity, JOHN KELLER,
 individually and in official capacity,
 MONIQUE DICARLO, individually and in
 official capacity, MARK BRAUN,
 individually and in official capacity,

       Defendants.


                                                     TABLES OF CONTENTS

I. INTRODUCTION................................................................................................................. 2

II. ARGUMENT ......................................................................................................................... 3

      A. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s
         Erroneous Outcome Claim under Title IX of the Education Amendments of 1972 .
         ........................................................................................................................................... 4

           i. Plaintiff cannot establish that there were substantive flaws in his student disciplinary
              process nor that the process reached an outcome that contradicted the weight of the
              evidence ...................................................................................................................... 5

           ii. The evidentiary record does not support Plaintiff’s broader claims of systemic pressures
               and gender bias within the University’s procedures ................................................... 22




                                                                          1
       Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 2 of 58




     B. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s 42
        U.S.C § 1983 Claim for Violation of His Substantive Due Process Rights ................ 30

          i. The rights Doe describes are not fundamental rights afforded substantive due process
             protections ................................................................................................................... 31

          ii. Plaintiff cannot demonstrate that the individual Defendants’ actions “shocked the
              conscience” or were “deliberately indifferent” to his fundamental rights, and his
              substantive due process claim fails on the merits ....................................................... 35

          iii. Even if the rights Doe describes are fundamental rights which should be afforded
               substantive due process protections, the individual Defendants are entitled to qualified
               immunity ..................................................................................................................... 36

     C. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s 42
        U.S.C. § 1983 Claim for Violation of His Procedural Due Process Rights ................ 46

     D. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s 42
        U.S.C § 1983 Claim for Violation of His Equal Protection Rights ............................. 48

          i.         Plaintiff has failed to raise a genuine issue of material fact with regard to whether
                     he suffered intentional discrimination because of a protected characteristic ....... 49

          ii.        Plaintiff’s claims are barred by the doctrine of qualified immunity ..................... 51

     E. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s
        Request for Declaratory Judgment and Injunctive Relief for Violation of His Rights
        Under the United States and Iowa Constitutions ......................................................... 54

          i.         Plaintiff’s Claims for Violation of the Iowa Constitution and the First Amendment
                     to the U.S. Constitution Fail ................................................................................. 54

          ii.        Plaintiff Cannot Demonstrate that Entry of Declaratory Judgment or Permanent
                     Injunction is Appropriate in this Case .................................................................. 54

          iii.       Plaintiff’s Requested Relief is Overbroad, Inappropriate, and Inequitable. ......... 56

III. CONCLUSION ..................................................................................................................... 57


I.        INTRODUCTION

          On February 14, 2020, Plaintiff filed his Third Amended Complaint (“Complaint”) against

Defendants the University of Iowa (“UI” or “the University”), the Board of Regents, State of Iowa

(“the Board”), and several individual University and Board officials, raising various legal claims
                                                                      2
      Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 3 of 58




stemming from expulsion by the University for violations of the University’s Sexual Misconduct

Policy and Code of Student Life. Plaintiff had been accused of sexually harassing and assaulting

two undergraduate students, as well as possessing and consuming alcohol on campus. While

Plaintiff does not deny violating the campus alcohol policy, he has continued to deny he committed

any act that violated the Sexual Misconduct Policy. Rather, in his Complaint, Plaintiff alleges

numerous faults with the University and Board’s handling of his disciplinary proceedings, and

claims the proceedings violated his constitutional, statutory, and contractual rights.

       On July 17, 2020, this Court issued an order partially granting Defendants’ Motion to

Dismiss Plaintiff’s Complaint. Pursuant to the Order, Plaintiff’s Complaint contains four active

claims: (1) a 42 U.S.C. § 1983 substantive due process claim (Count 1); (2) an erroneous outcome

claim under Title IX of the Education Amendments of 1972 (Count 2); (3) a 42 U.S.C. § 1983

Equal Protection Clause claim (Count 6); and (4) a claim for declaratory judgment for violation of

Plaintiff’s substantive and procedural due process rights under the United States and Iowa

constitutions (Count 8). With the close of discovery in this matter, it is clear that Plaintiff’s

remaining claims fail as a matter of law. Even when the evidentiary record is viewed in the light

most favorable to Plaintiff, there is no genuine issue of material fact with regard to Plaintiff’s

claims, and Defendants are entitled to judgment as a matter of law.

II.    ARGUMENT

       The court should grant summary judgment where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); accord United States v. Story Cnty., 28 F. Supp. 3d 861, 867 (S.D. Iowa

2014). While the Federal Rules of Civil Procedure give “[d]ue deference” to the “rights of litigants

to have their claims adjudicated by the appropriate finder of fact . . . equal deference must be given

under Rule 56 to the rights of those defending against such claims to have a just, speedy, and
                                                  3
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 4 of 58




inexpensive determination of the action where the claims have no factual basis.” Anderson v.

Indus. Elec. Reels, Inc., 812 F. Supp. 999, 1002 (D. Neb. 1993). Consequently, summary judgment

is appropriate where resolution of a question of law is controlling. See Ferezy v. Wells Fargo Bank,

N.A., 755 F. Supp. 1010, 1013 (S.D. Iowa 2010). Because there is no genuine issue of material fact

with regard to any of Plaintiff’s claims, and because the individual Defendants are entitled to a

grant of qualified immunity with regard to Plaintiff’s constitutional claims, this Court should grant

summary judgment in favor of Defendants and Plaintiff’s lawsuit should be dismissed with

prejudice in its entirety.

        A. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s
           Erroneous Outcome Claim under Title IX of the Education Amendments of 1972.

        In Count 2 of his Complaint, Plaintiff raises an erroneous outcome claim under Title IX of

the Education Amendments of 1972. Document 57, ¶¶ 389-412. In its recent decision in Rossley

v. Drake University, the Eighth Circuit Court of Appeals rejected the categories of Title IX claims

set forth by the Second Circuit in Yusuf v. Vassar College. See Rossley, 979 F.3d 1184, 1192 (8th

Cir. 2020); Yusuf, 35 F.3d 709, 715 (2d Cir. 1994). Instead, the Eighth Circuit reaffirmed the Title

IX pleading standard set forth in Doe v. University of Arkansas-Fayetteville. Rossley, 979 F.3d at

1192 (citing Fayetteville, 974 F.3d 858, 864 (8th Cir. 2020)). Under this standard, a plaintiff “must

allege adequately that the University disciplined [the plaintiff] on the basis of sex…” Id. The Court

also explained that the Yusuf categories “simply describe ways in which a plaintiff might show

that sex was a motivating factor in a university’s decision to discipline a student.” Id. (quoting Doe

v. Purdue University, 928 F.3d 652, 667 (7th Cir. 2019)) (internal quotation marks omitted).

        While framed under the Yusuf category for an erroneous outcome claim, Plaintiff has

alleged two main theories in support of his claim that his sex was a motivating factor in the

University’s decision to discipline him. First, Plaintiff alleges that the University’s disciplinary


                                                  4
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 5 of 58




process was rife with procedural flaws at the investigatory, hearing, and appeal stages and that the

University reached a conclusion in conflict with the weight of the evidence. Second, Plaintiff

alleges that broader trends within the University demonstrate its supposed anti-male bias in student

discipline for sexual misconduct.

       Plaintiff’s claim fails as a matter of law because he cannot establish that the University’s

disciplinary process was sufficiently flawed or reached an outcome that was so disconnected from

the weight of the evidence as to support an inference of gender bias, nor does the evidentiary record

support an inference of gender bias based upon Plaintiff’s allegations of broader trends within the

University.

               i. Plaintiff cannot establish that there were substantive flaws in his student
                  disciplinary process nor that the process reached an outcome that contradicted
                  the weight of the evidence.

       As previously stated, Plaintiff’s first alleges that his student disciplinary process was rife

with procedural flaws and rendered a conclusion that contradicted the weight of the evidence, such

that the process creates an inference of anti-male gender bias. In his Complaint, Plaintiff alleges

several procedural flaws and evidentiary weaknesses to challenge the accuracy of the disciplinary

outcome in his case, essentially claiming that the process was flawed at every stage.

                       a. Investigation Stage

       Starting with the investigations conducted by Defendant Tiffini Stevenson Earl

(“Stevenson Earl”), Plaintiff raises several complaints about both how Stevenson Earl conducted

her investigations and the eventual investigative reports she wrote at the conclusion of her

investigations. See Document 57, at ¶¶ 92, 96, 103, 118-37. However, when examined against the

evidentiary record, it becomes clear that Plaintiff’s allegations do not pass muster.

       First, Plaintiff alleges that the investigators – according to him, both Stevenson Earl and

Defendant Constance Schriver Cervantes (“Schriver Cervantes”) – had conflicts of interest that

                                                 5
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 6 of 58




made their involvement in the case inappropriate. See id., at ¶¶ 16, 119, 399. At the outset,

Plaintiff’s understanding of some of the roles the University officials played in his disciplinary

process is factually wrong – namely, claiming that Schriver Cervantes served a simultaneous/dual

role as a “co-investigator” to Stevenson Earl and as the Charging Officer in both cases. However,

the reality is Schriver Cervantes served as a “notetaker” during Stevenson Earl’s investigations,

asking very limited questions for clarification purposes and uninvolved in the drafting of the final

investigative reports. Appx. 749-751 at 6:22-7:4, 13:23-14:1, 14:24-25, 15:14-16; Appx. 858 at

16:6-13. Furthermore, at the time of Stevenson Earl’s investigations, Schriver Cervantes had not

yet been assigned as the Charging Officer in either case. Appx. 750-751 at 13:17-22, 14:5-12. And

finally, Schriver Cervantes had no role in drafting or finalizing either investigative report issued

in Complainants’ cases. Appx. 749 at 6:22-7:4; Appx. 858 at 16:12-13; see also Appx. 285-309;

Appx. 310-332.

       Next, Plaintiff specifically claims that Stevenson Earl was under pressure to act more

harshly against male students accused of sexual misconduct. Document 57, at ¶¶ 281, 284-92, 318-

19, 324, 326. This claim is undercut in multiple respects. First, Plaintiff confuses and conflates the

lawsuits referenced in his Complaint as background pressure on University officials, including

Stevenson Earl. Specifically, Plaintiff references four lawsuits filed by Newkirk Zwagerman Law

Firm: two connected lawsuits for sex/gender discrimination filed by two former University

athletics officials; and two, unconnected Title IX lawsuits filed by female students. Id., at ¶¶ 281-

82. The first set of lawsuits were employment discrimination cases, for which one plaintiff

successfully won a trial judgment and the other obtained a settlement from the University, for a




                                                  6
      Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 7 of 58




total, combined award of $6.5 million.1 Plaintiff conflates the latter two lawsuits, as well as

connecting them to the former settlement. In one case, an undergraduate student alleged a

University employee made lewd gestures at her during a student rally – this case was eventually

settled for a nuisance amount without any admission of fault by the University.2 The other lawsuit,

which was a Title IX claim by a graduate student alleging the University mishandled her sexual

misconduct allegations against a fellow graduate student, was dismissed in its entirety by the Iowa

District Court for Polk County upon the University’s motion for summary judgment.3 As for the

other instances of alleged pressure, Stevenson Earl responded to those claims directly during her

deposition, categorically denying that her judgment or conduct was affected by any of the alleged

factors listed by Plaintiff in his Complaint. See Appx. 882-883 at 113:17-114:2.

        Plaintiff then takes issue with Stevenson Earl allowing certain witnesses to be interviewed

twice – specifically Complainant #1’s boyfriend, D.L. Document 57, at ¶ 133. However, during

his deposition, Plaintiff admitted that he had no evidence regarding the circumstances of Stevenson

Earl’s decision to “re-interview” D.L., even with access to Stevenson Earl’s interview notes. Appx.

820-821 at 71:23-74:2.

        He also alleges Stevenson Earl’s credibility determinations were “arbitrary” and based

upon a backwards presumption of guilt against Plaintiff. Document 57, at ¶¶ 127-31. Specifically,

Plaintiff takes issue with Stevenson Earl determining that both complainants’ accounts were more

credible than his own version of events. Id. Here, Plaintiff seems to believe that Stevenson Earl


1
  See Erin Jordan, “University of Iowa pays $6.5 million in Meyer, Griesbaum cases”, THE GAZETTE (May 19, 2017),
available     at    https://www.thegazette.com/subject/news/higher-education/university-of-iowa-pays-6-million-in-
meyer-griesbaum-cases-20170519.
2
    See Settlement Agreement, Bryant v. University of Iowa, et al., available at https://settlements-
regents.sws.iastate.edu/files/f/7/e/f7e8463cb17a058fcedf8e2cdd3f6ec67a259dd2/10-30-19-Bryant-Settlement-
FINAL.pdf (settling Bryant’s claims against the University for a total of $21,250, with no admission of liability on
the part of the defendants).
3
   See Order Re: Defendants’ Motion for Summary Judgment, Lange v. University of Iowa, et al., Polk County Case
No. LACL139221 (Jan. 17, 2020) (dismissing Lange’s petition in its entirety).

                                                         7
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 8 of 58




was using an inconsistent standard in assessing credibility. Namely, Plaintiff complains that in her

report for Complainant #1, Stevenson Earl noted that Plaintiff’s account of events “for the most

part matched” Complainant #1’s, whereas in her report for Complainant #2, she wrote that his

account “was extremely different from [Complainant #2’s] account….” See Appx. 305; Appx.

328. Plaintiff claims these assessments are somehow in conflict; however, it seems clear that

Stevenson Earl was assessing credibility based upon the specifics of each individual case. Further,

Plaintiff seems to ignore the detailed explanation provided by Stevenson Earl in each report as to

her credibility determinations.

        Plaintiff also alleges Stevenson Earl refused to interview key fact witnesses, such as the

University custodian who allegedly walked in on Plaintiff and Complaint #2 in the SURG Lab or

a waiter at a restaurant he and Complainant #2 ate at one time, while conversely contacting

“multiple witnesses identified by” both complainants. Document 57, at ¶ 130. However, as

Stevenson Earl noted in her deposition, she is afforded discretion in determining which witnesses

are worth interviewing. Furthermore, she relies upon the parties in question to provide a

description of what proffered witnesses are likely to tell her in order to make this determination –

are they material witnesses who can provide key details to the events in question, or are they merely

character witnesses or witnesses who can only speak to inconsequential facts? See Appx. 875 at

84:12-85:4. In the case of the two “rejected” witnesses identified in Plaintiff’s Complaint,

Stevenson Earl testified that she did not recall Plaintiff ever identifying either witness to her during

her investigation. Further, she stated that even if he did, she likely would not have considered

either to be material witnesses warranting contact/interview. Appx. 871 at 67:17-69:1; 875 at

85:11-87:5. The custodian could only speak to facts that were uncontested by both Plaintiff and




                                                   8
        Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 9 of 58




Complainant #2.4 The waiter, based on Stevenson Earl’s own assessment, was unlikely to provide

critical details beyond simply that Plaintiff and Complainant #2 ate together at the restaurant at

least one time, which was again, an uncontested fact. The janitor, as Plaintiff admits in his

deposition, did not “see any of the sexual activity.” See Appx. 824 at 87:9-15.

           Finally, Plaintiff claims Stevenson Earl excluded “much exculpatory information” in her

investigative reports – specifically that Complainant #1 told her friend R.C. that she “didn’t take

[her encounter with Plaintiff] so seriously at the time”; that Dr. Lovaglia believed there was a

“mutual attraction” between Plaintiff and Complainant #1; that D.L. initially was unaware of

Plaintiff alleged touching Complainant #1’s breast, but then later recalled the information during

a follow-up with Stevenson Earl; that Complainant #1 did not initially inform Dr. Lovaglia about

the alleged breast touching; or that Complainant #1 may have been upset with Plaintiff regarding

an email in which he questioned her work ethic in the SURG Lab. See Document 57, at ¶¶ 133-

36. While it is true that Stevenson Earl’s reports did not include these specific statements, this does

not necessarily cast doubt upon the accuracy of the outcome in Plaintiff’s proceeding. First, there

is no indication that Stevenson Earl did not at least consider these statements – after all, they were

included in her investigation notes, which Stevenson Earl relied upon in drafting her final reports.

Second, Stevenson Earl’s reports were not the dispositive findings for Plaintiff’s disciplinary

process. At most, the reports simply advanced both complaints to the hearing phase, where Plaintiff

was afforded the opportunity to present witnesses, evidence, and questions addressing the very

points Plaintiff believes were missed by Stevenson Earl’s reports. See Appx. 826 at 94:2-95:16

(Plaintiff admitting that Frost had the opportunity to hear his evidence at hearing even if it was

excluded from Stevenson Earl’s investigative report).



4
    Namely, that both were in the SURG Lab alone on the night in question.

                                                          9
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 10 of 58




                           b. Hearing Stage

         Turning to the hearing stage of Plaintiff’s disciplinary proceedings, Plaintiff alleges

procedural and evidentiary flaws at both the pre-hearing phase and hearing phase. In terms of the

pre-hearing phase, Plaintiff alleges that University policy, as well as the Notice of Charges sent to

him by Schriver Cervantes, prohibited him from “contact[ing] any of the reporting parties” –

presumably for deposition-style interviews – or from “contacting or interviewing material

witnesses,” and thus “hampered his ability to present a defense” at the hearing. Document 57, at ¶

143. This in turn, according to Plaintiff, forced him to “rely on Stevenson Earl’s inaccurate,

incomplete, and intentionally misleading report[s],” compounding the alleged accuracy issues he

has raised with regards to Stevenson Earl’s investigations. Id., at ¶ 144. However, this allegation

is completely contradicted by the evidentiary record. In the Notice of Charges, Schriver Cervantes

writes that “the Anti-Retaliation Policy prohibits retaliation against a complaining party.” Appx.

356. Further, the Notice of Charges makes no reference to any prohibition against Plaintiff or his

attorney contacting any of the witness, other than the Complainants. Id. If Plaintiff or his attorney

were confused or uncertain about his ability to contact witnesses prior to the hearing, the burden

was on them to seek clarification from Schriver Cervantes or any other related University official,

which they did not do. Thus, if anyone “forced” Plaintiff to be reliant upon Stevenson Earl’s

reports, it was Plaintiff and his attorney.5

         As for the hearing itself, Plaintiff once again raises a claim of bias, this time on the part of

the Adjudicator, Defendant Iris Frost (“Frost”). Plaintiff claims that Frost was biased from the




5
 Additionally, Defendants note that Plaintiff had access not only to both of Stevenson Earl’s investigative reports, but
also Stevenson Earl and Schriver Cervantes’ witness interview notes as well. See Appx. 818-819 at 63:2-68:8 (Plaintiff
admitting that he received a packet of interview notes from Connie Schriver Cervantes and Tiffini Stevenson Earl, but
apparently taking issue with the completeness of those notes despite being unable to point to any particular notes he
suspects were missing).

                                                          10
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 11 of 58




outset in three respects: first, Frost is a Caucasian female6; second, Frost is a former prosecutor7;

and third, Frost was also a University professor at the time of the hearing.8 Document 57, at ¶ 145-

46. This carries forward in Plaintiff’s characterization of Frost’s behavior during the hearing itself,

in which Plaintiff claims Frost “acted as a prosecutor on behalf of [the University]…cross-

examin[ing Plaintiff] with leading, loaded, and incriminating questions…[while] ask[ing]

Complainants open-ended softball questions.” Id., at ¶ 152. Plaintiff also claims that the

consolidation of both cases under one hearing “prejudiced the Adjudicator” and was an abuse of

Frost’s discretion. Id., at ¶ 160.

         Starting with the alleged inherent conflicts Plaintiff raises, each are directly rebutted by

both reason and the record. First, Plaintiff points to Frost’s race and sex as creating an inherent

bias – this is problematic in of itself, with the clear implication being that, as a White female, Frost

was inherently biased in favor of the Complainants solely by virtue of their shared racial and sex

identities. To flip this “logic” around, could the Complainants not have raised the same concern if

the adjudicator was a non-White male? Second, Plaintiff notes that Frost was a former prosecutor

– again, the implication being that this inherently biased her against him as the accused “defendant”

in the case. However, not only did Frost not work sex crimes cases during her time at the Johnson

County Attorney’s Office,9 Plaintiff’s allegation falls into the same logic trap as the previous

allegation. Namely, are all former prosecutors inherently unable to serve as neutral adjudicators?

Could not the Complainants raise the same, related concerns in the event of an adjudicator who




6
  The implication being that she was more inclined to side with the Caucasian female complainants.
7
  The implication being that she was more inclined to side with the complainants, or at the very least, inclined to be
hostile towards Plaintiff as the “defendant” in the hearing. See Document 57, at ¶¶ 148-51.
8
  The implication being that she was more inclined to side with the University, as the “prosecution” in the hearing, out
of fear of professional repercussions from the University for an “unfavorable” decision. See id., at ¶¶ 146, 148.
9
  See Appx. 760 at 14:15-19.

                                                          11
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 12 of 58




previously served as a career-long defense attorney? These shallow, conclusory assertions of bias

do not provide the “articulable” doubt required of an erroneous outcome claim.

       Finally, regarding Frost’s simultaneous employment as a University professor, Frost

herself testified that at no point did she feel that an “unfavorable” decision would result in

retaliation against her by the University. See Appx. 760 at 16:2-18. Indeed, Frost noted in her

deposition that she has ruled “against” the University in multiple cases since she began serving as

a student disciplinary adjudicator at the University. Id.

       Plaintiff levies a multitude of criticisms towards how Frost conducted the hearing itself, as

noted previously. First, Plaintiff takes issue with the witness examination format required under

University policy, in which all witness questions must be submitted to Frost, who then has

discretion over which questions to ask, what order to ask acceptable questions, and how to phrase

those questions. See Document 57, at ¶¶ 153, 156, 161. However, multiple courts have approved

of such a hearing format. See e.g., Doe v. Baum, 903 F.3d 575, 581 (6th Cir. 2018) (holding that a

university adjudicating a sexual assault case must provide for “some form” of cross-examination,

but noting that an accused student is not guaranteed the right to personally confront his accuser

and other witnesses); Doe v. Univ. of Cincinnati, 872 F.3d 393, 401 (6th Cir. 2017) (court looked

favorably upon format directing cross-examination questions through the hearing panel to protect

the accuser from harassment by the accused student); Winnick v. Manning, 460 F.2d 545, 550 (2d

Cir. 1972) (holding that “[d]ue process does not invariably require the procedural safeguards

accorded in a criminal proceeding” and that “due process did not require cross-examination in this

case”); Furey v. Temple Univ., 884 F.Supp.2d 223 (E.D. Penn. 2012) (holding that the plaintiff

was afforded the opportunity to cross-examine witnesses by posing questions through the hearing

chair, which gave him the opportunity to probe issues of credibility); see also Order on Motion to



                                                 12
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 13 of 58




Dismiss, Kim v. The Univ. of Northern Iowa, et al., No. 19-cv-2037 CJW-KEM (N.D. Iowa Mar.

19, 2019), at 26 (holding that there is “no clearly established right for a plaintiff to cross-examine

adverse witnesses in a university’s disciplinary proceeding.”).

       Taking his allegation further, Plaintiff claims “Frost ignored questions [he] provided about

inconsistencies regarding [Complainant #2],” such as questions involving Complainant #2’s

history with alcohol. Document 57, at ¶ 167; see also Appx. 371-381. Again, this is contradicted

by the evidentiary record. Frost did indeed ask Complainant #2 about going to the Iowa Chop

House with Plaintiff, as well as whether Complainant #2 ordered beer while at the restaurant and

how she perceived the encounter. See Appx. 411-412 at 117:4-119:15. While Frost may not have

phrased the questions exactly as Plaintiff did in his list of proposed questions, Frost plainly did not

“ignore” the questions. Frost also asked Complainant #2 about her history with alcohol, asking

how many times she had previously had beer and about why she had a fake ID. See Appx. 407 at

99:11-100:25.

       Plaintiff also complains that Frost’s line of questioning to Dr. Lovaglia regarding a file on

Complainant #2’s computer “damaged [Plaintiff’s] long-developed relationship with [Dr.

Lovaglia].” Document 57, at ¶¶ 170, 175. This allegation says nothing as to the accuracy of the

outcome in this proceeding.

       Plaintiff also claims that “Frost used leading questions to pressure [Complainant #2] into

portraying [Plaintiff] as a sexual predator…” Document 57, at ¶¶ 185-86. This is a gross

mischaracterization of the exchange between Frost and Complainant #2. See Appx. 424 at 169:5-

22. As explained by Frost in her deposition, the line of questions was aimed at addressing one of

the elements of the sexual assault charge brought against Plaintiff – namely, whether there was

any coercion in the form of a threat of physical violence. See Appx. 767 at 43:1-45:3; 771 at 61:4-



                                                  13
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 14 of 58




24. There is no indication in the hearing transcript that Frost “pressured” Complainant #2 into any

specific answer.

       Also, as noted previously, Plaintiff believes that Frost’s questioning of himself was akin to

“cross-examining…as a hardened prosecutor…designed to elicit a confession, rather than an

attempt to reconstruct an event factually.” Document 57, at ¶ 198. Finally, Plaintiff overall claims

Frost “harass[ed Plaintiff] based on his sex and create[ed] a hostile environment…” Id., ¶ 228.

However, a fair reading of the transcript and Frost’s examination of Plaintiff refutes this

characterization. See Appx. 548-592 at 654:24-831:4.

       Second, Plaintiff argues Frost “abuse [her] discretion” regarding the admissibility of

evidence. Document 57, at ¶ 207. Specifically, Plaintiff claims Frost “allowed [Complainant #1]

to submit further evidence toward the end of the hearing after [Plaintiff] had testified…” Id.

(emphasis in original). Yet, at the hearing, Plaintiff was represented by counsel – Mr. Marcus Mills

– and Mr. Mills made no objections to any of the rebuttal exhibits offered by Schriver Cervantes

and accepted by Frost. See Appx. 596 at 847:16-849:21. In fact, Mr. Mills indicated that he “had

the opportunity to look at all of them” prior to Schriver Cervantes offering them into evidence. Id.

at 847:19-21.

       Next Plaintiff focuses on several complaints with Frost’s adjudicative decision. Plaintiff

claims that “[r]ather than basing her decision on the evidence, [Frost] based her decision on her

‘opinion,’ and theories on what neutral events could have meant.” Document 57, at ¶ 208. First,

Plaintiff alleges Frost “changed the content of the [alcohol related] violation[s]” to find him

responsible of both charges. Id., at ¶ 211-12. Again, this is explained by the evidentiary record. In

the Notice of Charges, Plaintiff was charged with violating the University’s campus alcohol policy

in both Fall 2016 and Spring 2017. See Appx. 354-357. Frost found Plaintiff responsible for



                                                 14
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 15 of 58




violating the policy related to actions in Fall 2016. See Appx. 647-648. Indeed, in her decision,

Frost noted that Plaintiff admitted to violations of the policy related to Fall 2016, while denying

violations related to Spring 2017. See Appx. 625. (“However, after the close of testimony, which

included testimony from [Doe] admitting that he did on several occasions in the Fall Semester

2016 possess and consume alcoholic beverages (beer) in the SURG lab in Seashore Hall, which is

on the University of Iowa main campus in a University building. [Doe] said he initially had plead

NOT RESPONSIBLE because he denied possessing or consuming alcoholic beverages on campus

during the Spring Semester 2017.”).

       Second, he alleges Frost “falsely and arbitrarily” found him to have held an “educational

leadership role,” despite Stevenson Earl’s alleged opposing finding on the matter. Document 57,

at ¶ 213. Again, this is a misleading characterization of Frost’s decision. While it is true that Frost

found Plaintiff held an “educational leadership role” within the SURG Lab, she fully explained

the reason for her finding, citing witness testimony and exhibits produced during the hearing. See

Appx. 628. As for the conflict between Stevenson Earl’s investigative findings and Frost’s

adjudicative decision, Frost was in no way bound by Stevenson Earl’s findings – if Frost

determined that the evidence supported a different conclusion, she was perfectly within her

authority as the adjudicator to make a different finding.

       Plaintiff also claims Frost “applied stereotypes based on outdated gender roles, implying

that females could not be sexually forward or assertive, and calling [his] belief that [Complainant

#2] consented to sexual conduct with him a ‘fantasy.’” Document 57, at ¶ 214. As discussed in her

deposition, Frost did not discount the possibility that a female student could initiate a sexual

encounter – rather, she simply found Plaintiff’s version of his encounter with Complainant #2 to




                                                  15
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 16 of 58




strain credulity. See Appx. 630 (“[Plaintiff’s] version of the encounter…seems highly

unlikely…”); see also Appx. 763 at 28:20-29:3, 771 at 60:2-6.

         Second, Plaintiff claims Frost “cherry-picked evidence; omitted exculpatory evidence;

manipulated and edited facts; ignored inconsistencies in Complainants’ stories; and reached

conclusions unsupported by the evidence.” Document 57, at ¶ 217. As an example of this, Plaintiff

asserts that “Frost overlooked that Complainants failed on all factors needed to be deemed credible,

including that Complainants’ testimonies objectively lacked plausibility; that they had strong

motives for falsely accusing [Plaintiff]; and that they failed as it related to corroboration

completely.” Id., ¶ 218. Defendants are unsure what Plaintiff means by “all factors need to be

deemed credible.”10 Frost explained in detail why she made the credibility determinations she did.

See Appx. 630, 638.

         As for the Complainants’ alleged motive to lie,11 while Frost never expressly addresses

those concerns in her decision, she does note that her findings were built upon more than

Complainants’ testimonies. Id. (Frost’s Adjud. Decision, at 11) (“Nonetheless, this Adjudicator

examined other credible evidence.”); Id. (Frost’s Adjud. Decision, at 19) (“Although [Complainant

#1] was a credible witness, this Adjudicator chooses to look for additional consistent evidence

from other credible witnesses to determine whether there was a violation of the University’s Sexual

Misconduct Policy.”). Thus, even if the Complainants’ had a motive to lie, such a concern was

mitigated in Frost’s decision by Frost’s reliance of corroborating evidence providing in the

hearing.


10
   Notably, Plaintiff disagrees with the basic premise that a factfinder may, in a difficult case where two parties tell
conflicting stories, use many factors, including a witness’s demeanor and body language, in making credibility
determinations. See Appx. 822-823 at 78:17-84:17. Plaintiff admits, however, that even if he disagreed with the criteria
used by Stevenson Earl to determine whether or not he was a credible witness, that Stevenson Earl did provide rationale
for her credibility determination in her investigative report. See Appx. 823 at 84:11-17.
11
   Additionally, Plaintiff admits in his deposition that he never presented a “motive” argument during the hearing
regarding Complainant #1. Appx. 845 at 170:15-20.

                                                          16
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 17 of 58




       Third, Plaintiff claims Frost “used an improper burden of proof” in her decision. Document

57, at ¶¶ 220-21. Specifically, Plaintiff alleges Frost determined Plaintiff’s friend, S.B., was not

credible because he “did not know about [Plaintiff] touching [Complainant #2’s] breast without

consent…” Id., at ¶ 220. This is a misleading characterization of Frost’s credibility determination

with regards to S.B. Specifically, Frost had determined, based on Plaintiff and S.B.’s previous

testimony that Plaintiff would often tell S.B. about his various sexual or intimate encounters in

detail, that it was notable that S.B. apparently was unaware of some of the major details of

Plaintiff’s encounter with Complainant #1. See Appx. 640. Furthermore, Frost never states she

found S.B. to not be a credible witness – rather she found his testimony largely unhelpful as a fact

witness, instead concluding that S.B.’s “primary mission as a witness at this hearing was to help

[Plaintiff], rather than to report the facts as he knew them.” Id. Essentially, S.B. was a character

witness. And in that vein, Frost did not find his testimony to shift the balance in Plaintiff’s favor.

Id.; see also Appx. 771 at 59:20-60:1.

       Plaintiff also alleges Frost effectively shifted the burden of proof to Plaintiff, to establish

that he obtained affirmative consent from the Complainants. Document 57, at ¶ 221. Once again,

this is a mischaracterization of Frost’s decision. While Frost did ask Plaintiff pointed questions

regarding the issue of affirmative consent, this was after both Complainants had already testified

that they did not consent to the sexual activity. See Appx. 402 at 81:15-25, 403 at 83:17-19; 423

at 164:25-165:6, 448 at 264:18-25, 456 at 297:19-24. Further, the University’s Sexual Misconduct

Policy explicitly states, “It is the responsibility of the person who wants to engage in the sexual

activity to ensure that consent is obtained from the other person.” See Appx. 626. In the face of

situations where neither incident was observed by a third-party to testify as to consent, Frost was

required to make credibility determinations which would settle the issue of consent. That she found



                                                 17
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 18 of 58




the Complainants more credible is not “effectively shifting the burden of proof” against the

Plaintiff. Nor is it “burden-shifting” to ask Plaintiff about a rebuttable element of the charges

against him.

        Finally, Plaintiff alleges that the sanction chosen by Defendant Lyn Redington

(“Redington”), the then-Dean of Students at the University, was grossly disproportionate.

Document 57, at ¶¶ 232, 408. As explained in her affidavit, Redington first reviewed the

recommendations made by the investigator, Stevenson Earl, and the adjudicator, Frost, in this case

when deciding upon what sanctions to issue. See Appx. 906 at ¶ 10. Further, for every case where

final sanctions are imposed upon a student related to sexual misconduct, Frost would consult the

University’s Office of the Sexual Misconduct Response Coordinator (“OSMRC”) and the

University’s Office of the General Counsel, as well as review University policy and the sanctioning

guidelines for sexual misconduct cases developed by the University. Id. Redington concluded that

the sanctions imposed in Plaintiff’s case were consistent with University policy and the sanctioning

guidelines. Id. at ¶ 11. Plaintiff provides no evidence beyond his own presuppositions and

assertions that Redington considered Plaintiff’s gender when making her sanctioning decision.

                          c. University Appeal Stage

        Defendants next turn to Plaintiff’s allegations regarding his internal University appeal,

handled by Defendant John Keller (“Keller”), the Dean of the University’s graduate program.12

        Plaintiff first raises issue with the fact that the University student disciplinary procedure

has a faculty member handle internal appeals, as opposed to hiring an “external panel” as some

other universities do. Document 57, at ¶ 236. While it is true that some universities use a panel




12
  Notably, many of Plaintiff’s allegations regarding his University appeal connect to his since-dismissed Title IX
deliberate indifference claim (Count 4). See Document 106, at 45.

                                                       18
        Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 19 of 58




format for student appeals – with a mix of external and internal panels – other universities follow

a similar appeal format as the University.13


13
     Specifically, within the Big Ten Conference:
       - The University of Illinois Urbana-Champaign provides two possible appeal options: (1) appeal to the
            Director of the Office for Student Conflict Resolution; or (2) appeal to the Senate Committee on Student
            Discipline (“SCSD”), under which the Chair of the SCSD forms an Appeal Committee comprised of at least
            three members of the SCSD, including at least one faculty member and one student. See Article III: Appeals,
            Student Disciplinary Procedures, available at http://conflictresolution.illinois.edu/policies/student-
            discipline/articleIII/ (last visited Oct. 28, 2020).
       - Indiana University provides a “review board” comprised of “a faculty member [ appointed by the “faculty
            council president”], an administrative officer [appointed by the university president], and a student
            [appointed by the president of the student body]. See 3. Appeal, Code of Student Rights, Responsibilities, &
            Conduct,        available        at      https://studentcode.iu.edu/procedures/bloomington/discipline/personal-
            misconduct/appeals.html (last visited Oct. 28, 2020).
       - The University of Maryland provides a panel, known as the “University Senate Student Conduct Committee
            Appellate Body,” which is compromised of “three members from the Student Conduct Committee including
            at least one student.” See Appeals, University of Maryland Code of Student Conduct, at 13, available at
            https://policies.umd.edu/assets/section-v/V-100B.pdf (last visited Oct. 28, 2020).
       - The University of Michigan uses a three-person panel format comprised of “one student appointed by the
            Central Student Government, one faculty member appointed by the Faculty Senate, and one administrator
            appointed by the [university] President.” See Stage 3: Appealing the Resolution Process, Statement of
            Student Rights and Responsibilities, available at https://oscr.umich.edu/statement#stage3 (last visited Oct.
            28, 2020).
       - In cases of non-academic student discipline, Michigan State University provides an appeal panel – the
            “University Student Appeals Board” – which is comprised of “two undergraduate students, one graduate
            student, one staff member, and two faculty members.” See Student Rights and Responsibilities, at Art. 5.I.F.,
            Art. 4.IV.A., available at http://splife.studentlife.msu.edu/student-rights-and-responsibilities-at-michigan-
            state-university (last visited Oct. 28, 2020).
       - For cases of student sexual misconduct, the University of Minnesota directs appeals to an “appellate officer”
            – typically a member of the university administration. See Appeal, Post-Investigation Procedures for Formal
            Complaints of Violations of Admin. Policy: Sexual Harassment, Sexual Assault, Stalking and Relationship
            Violence, available at https://policy.umn.edu/hr/sexharassassault-proc01 (last visited Oct. 28, 2020).
       - The University of Nebraska-Lincoln provides two options for appeal: (1) direct appeal to the “Appeals
            Officer”; or (2) appeal to an “Appeals Board,” both of which are appointed by the Vice Chancellor
            “responsible for student conduct of each University institution.” See Student Code of Conduct, at Secs. III &
            VI, available at https://studentconduct.unl.edu/student-code-conduct (last visited Oct. 28, 2020).
       - In cases of sexual misconduct between two students, Northwestern University directs appeals to the
            Assistant Dean/Director of Student Conduct. See Comprehensive Policy on Sexual Misconduct, at Sec. III.E.,
            available at https://www.northwestern.edu/equity/documents/2019-policy-on-sexual-misconduct-final.pdf
            (last visited Oct. 28, 2020).
       - For student sexual misconduct cases, Ohio State University provides a single appeals officer to handle a
            case.       See       Sexual         Misconduct        Policy,      at     Sec.     VII,      available      at
            https://policies.osu.edu/assets/docs/policy_pdfs/SexualMisconduct_FINAL.pdf (last visited Oct. 28, 2020).
       - For sexual misconduct cases, Pennsylvania State University provides a single appeal officer, who, in cases
            of graduate students, is the Vice Provost for Graduate Education / Dean of the Graduate School or their
            designee. See Appeal Rights of Parties, Title IX Sexual Harassment Policy, available at
            https://policy.psu.edu/policies/ad85#APPEAL%20RIGHTS%20OF%20PARTIES (last visited Oct. 28,
            2020).
       - Purdue University directs appeals to the Vice President for Ethics and Compliance. See Procedures for
            Resolving Complaints of Discrimination and Harassment, at Sec. L, available at
            https://www.purdue.edu/ethics/resources/resolving-complaints.php (last visited Oct. 28, 2020).


                                                             19
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 20 of 58




         Next, Plaintiff claims Keller was “motivated to appear in favor of female students accusing

male students of sexual misconduct” due to one of the “relevant” lawsuits Plaintiff references. As

stated previously, Plaintiff is simply mistaken about the nature of these lawsuits, particularly the

lawsuit to which Keller was connected.14 And as Keller himself testified, he felt no pressure to rule

in Plaintiff’s appeal in either direction based upon the referenced lawsuit. See Appx. 899 at 51:13-

17. In fact, Keller pointed out that he has ruled both for and against accused students in sexual

misconduct cases, across his time handling University appeals. Appx. 900-901 at 57:25-58:8.

         Finally, Plaintiff argues he met the “burden of proof needed for reversing the findings or

demanding further hearing.” Document 57, at ¶ 242. Keller was clearly not convinced that that

was the case. See Appx. 655 (“In reviewing these cases and the subsequent appeal, I find NO

violation of any of the five grounds upon which an appeal may be overturned.”).

                           d. Board of Regents Appeal

         Defendants now turn to Plaintiff’s allegations regarding his appeal to Defendant Board of

Regents (“Regents”), as directed by Defendant Mark Braun (“Braun”), the Executive Director of

the Regents. In his appeal, Plaintiff raised the same allegations regarding the University’s

investigations and adjudicative hearing that he raises now in his Complaint. See Document 57, at

¶¶ 253, 256, 258-62, 266, 268-69. For those arguments, Defendants would simply direct the Court

to the preceding discussion.




    -    For student sexual misconduct cases, Rutgers University provides appeal to the “Senior Student Affairs
         Officer” for the appealing student’s school and/or division. See Student Policy Prohibiting Sexual
         Harassment, Sexual Violence, Relationship Violence, Stalking, and Related Misconduct, at Sec. VI.H.,
         available at https://policies.rutgers.edu/sites/default/files/10.3.12-current.pdf (last visited Oct. 28, 2020).
    - For student sexual misconduct cases, the University of Wisconsin provides for appeals to the Chancellor of
         the university, dean of the campus, or their designee. See Policy on Sexual Harassment and Sexual Violence,
         at Sec. VIII.A, available at https://compliance.wisc.edu/wp-content/uploads/sites/102/2020/08/policy-
         8.17.20.pdf (last visited Oct. 28, 2020).
14
   As noted previously, that lawsuit did not result in a settlement, but rather a dismissal upon the University’s
successful motion for summary judgment. See supra fn. 3.

                                                          20
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 21 of 58




         Plaintiff also takes issue with how Braun directed the Regents appeal – namely that Braun

denied Plaintiff’s requests for a stay on the University’s decision and for an extension of his appeal

brief length.15 Id., at ¶ 246-50, 252. Regarding the former, Braun explained in detail his decision

to deny Plaintiff’s request for a stay. See Appx. 680-682. Plaintiff alleges this decision was

unreasonable for two reasons. First, he claims Braun was “objectively unreasonable” when Braun

concluded that Plaintiff’s alleged potential harm related to the loss of “visa status” was

“speculative.” Document 57, at ¶ 250. However, in his decision, Braun noted that Plaintiff did “not

offer information on the availability of alternative visas that would permit him to remain in the

United States or travel to a country other than” his country of origin. Appx. 681. Meanwhile, the

University “state[d] that alternatives to deportation, such as a request for asylum” were available

to Plaintiff. Id. As such, Braun concluded that “any change in [Plaintiff’s] visa status and his

deportation…[was] speculative.” Id.

         Second, Plaintiff complains that Braun was unreasonable in noting that Plaintiff did not

provide any evidence to support his claims in his “notice of appeal.” Document 57, at ¶ 251. Braun

made this note in the context of his assessment of the likelihood of Plaintiff succeeding on the

merits of his appeal. See Appx. 681. Braun also noted that “[i]n his Notice of Appeal, [Plaintiff

did] not directly dispute the alleged misconduct other than to challenge, without explanation, the

constitutionality of the outcome, the severity of the sanctions, and the fundamental fairness of the

process.” Id. It is in this context that Braun concluded there was insufficient evidence or reason to

conclude Plaintiff was likely to succeed on the merits of his appeal such that a stay of the

University’s decision was warranted. Id.




15
  On the latter issue, Braun did grant an extension of Plaintiff’s page limit, from 25-pages to 35-pages, though Plaintiff
requested an extension to 50-pages.

                                                           21
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 22 of 58




       In summary, the allegations Plaintiff makes in his attempt to raise “articulable doubt” as to

the accuracy of his student disciplinary proceedings are either erroneous, highly misleading, and/or

subjective assertions that are not supported even by a review of the evidentiary record in the light

most favorable to the Plaintiff. Plaintiff’s allegations rely upon a cherry-picking of events and

quotations at almost every level of his proceedings, stripping away critical context to cast them

under the narrative necessary for his erroneous outcome claim. As such, these allegations are

insufficient to create an inference of gender bias as required for Plaintiff’s Title IX claim.

               ii. The evidentiary record does not support Plaintiff’s broader claims of systemic
                   pressures and gender bias within the University’s procedures.

       Gender bias may be illustrated by identifying “statements by members of the disciplinary

tribunal, statements by pertinent university officials, or patterns of decision-making that also tend

to show the influence of gender.” Rossley, 342 F.Supp.3d at 924 (citing Yusuf, 35 F.3d at 715).

That said, “conclusory allegations of gender bias based on the procedures of the disciplinary

proceedings or decisions about the weight of the evidence are insufficient to defeat a motion for

summary judgment…” Id. at 926. “[M]ere allegations that a disciplinary process was unfair or

failed to take into account certain information do not create an inference of gender bias sufficient

for Title IX.” Doe v. Blake Sch., 310 F.Supp.3d 969, 982 (D. Minn. 2018). Further, allegations

“that a university official is biased in favor of the alleged victims of sexual assault…and against

the alleged perpetrators” are similarly deficient. Id.

       Here, Plaintiff has identified five “factors” in support of his allegation of gender bias in his

disciplinary proceedings: (1) enforcement pressures created by the 2011 “Dear Colleague Letter”

(“2011 DCL”) issued by the U.S. Department of Education (“DOE”); (2) “biased statistics”

utilized by the University; (3) the University allegedly “pathologizing masculinity”; (4) allegedly




                                                  22
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 23 of 58




gender biased training and ideology adopted by the University; and (5) campus pressure.

Document 57, at ¶ 276.

                           a. Alleged Enforcement Pressures Stemming from 2011 DCL

         Plaintiff’s first factor focuses on alleged pressure towards the University stemming from

the 2011 DCL. Specifically, Plaintiff alleges the University feared the loss of federal funding if it

did not aggressively, and unfairly, punish male students accused of sexual misconduct.16 Id., at ¶¶

277-80. Plaintiff also notes two methods of Title IX enforcement that allegedly put pressure on the

University to be biased against accused male students: (1) private lawsuits against the University

by aggrieved students; and (2) investigations into the University by the DOE’s Office of Civil

Rights (“OCR”).

         On the first issue – private lawsuits against the University – Defendants have already

discussed how Plaintiff is confused about the nature and details of the lawsuits he references. See

supra at 5-6, 18-19. Further, as noted by Keller, the University can face lawsuits stemming from

these type of cases regardless of the veracity of the claims or which party “wins” the disciplinary

process – the results simply influence which party ends up filing the claim. See Appx. 901 at 58:19-

59:6. As a result, University officials focus on the facts of the case before them and doing the best

job they can. Appx. 898 at 47:4-14.

         On the second issue – OCR investigations – federal courts have already found such

allegations to be insufficient to demonstrate the requisite gender bias at the summary judgment

stage. See Rossley, 342 F.Supp.3d at 929-30 (citing Doe v. Trustees of Boston Coll., 892 F.3d 67,

92-93 (1st Cir. 2018); Doe v. Purdue Univ., 281 F.Supp.3d 754, 780 (N.D. Ind. 2017); Doe v.


16
   The Eighth Circuit recently rejected a similar argument that the 2011 DCL coerced a defendant university into
“pursuing punitive, one-sided investigations of male respondents in sexual misconduct disciplinary cases”, and instead
focused on the letter’s use of gender-neutral language and acknowledgement that both men and women can be victims
of sexual assault. Rossley, 979 F.3d at 1195-96.

                                                         23
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 24 of 58




Univ. of Colorado, 255 F.Supp.3d 1064, 1078 (D. Colo. 2017); Doe v. Univ. of St. Thomas, 240

F.Supp.3d 984, 992 (D. Minn. 2017)). This even includes instances where there is alleged “specific

pressure by an investigation directed at the [u]niversity…” Univ. of Colorado, 255 F.Supp.3d at

1078. Finally, again, the specific Defendants in this case have all affirmatively denied that they

felt any pressure to prejudge Plaintiff’s case, but instead strove to conduct a fair, impartial process.

See Appx. 882-883 at 113:17-114:2; Appx. 770 at 56:11-16; Appx. 901 at 58:13-59:3.

                        b. Alleged “Biased Statistics” Used by the University

        Plaintiff’s second factor focuses on allegedly “biased” or “misleading” statistics relied

upon by the University is justifying various efforts and policies aimed at reducing sexual

harassment and sexual assault at the University.

        Plaintiff starts by criticizing the statistics used as part of the “It’s On Us” campaign –

specifically that, according to two studies, 1 in 5 college women are victims are sexual assault.

Plaintiff alleges that the “It’s On Us” campaign is “Direct and Indirect Evidence of Gender-Biased

Motivations” because, at least in part, its promotional materials allegedly portray male students as

“sexual predators.” Document 57, at ¶ 291. Plaintiff has not provided any of these materials during

the course of discovery. In his Complaint, Plaintiff simply cites a URL to the University’s webpage

on “It’s On Us,” which displays some of the various statistics to which Plaintiff is referring. Id., at

¶ 291. Notably, none of the statistics displayed on this URL discuss the gender of sexual assailants

– indeed, on the same line as the “1 in 5 women” statistics, the URL also notes that “1 in 16 men

are sexually assaulted in college,” highlighting that the issue of sexual assault affects members of

both genders. See https://itsonus.org.uiowa.edu/numbers-need-change (last visited Oct. 29, 2020).

Further, Plaintiff alleges that Stevenson Earl took part in a panel discussion during the University’s

“It’s On Us” campaign. Document 57, at ¶ 292. However, Stevenson Earl denied this allegation,



                                                  24
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 25 of 58




and Plaintiff has provided no evidence to otherwise support his allegation. See Appx. 879 at

100:10-15.

         Plaintiff next discusses the Iowa state legislature’s 2017 budget cuts to the University’s

RVAP, alleging that these cuts somehow pressured the University to take a firmer stand against

students accused of sexual misconduct/assault. Document 57, at ¶¶ 293-98.17 Most of Plaintiff’s

argument on this point relies upon temporal correlations and conclusory allegations by Plaintiff.

Furthermore, Plaintiff gets some of his own statistics wrong – for example, Plaintiff claims that,

in 2017, the University “found all students who went through their formal hearing in 2017

responsible for sexual misconduct.” Id., at ¶ 295(d). However, in Plaintiff’s own citation to the

2017 Report by OSMRC, 24 students were found not responsible for any policy violations. See

https://osmrc.uiowa.edu/about-us/2017-annual-report/osmrc-case-and-outcome-data/report-

resolution-and-outcomes (last visited Oct. 29, 2020).

         Other portions of Plaintiff’s allegations here rely upon selective and misleading quotations,

particularly of statements made by DiCarlo. As an example, Plaintiff alleges that, at a 2018 Faculty

Senate meeting, DiCarlo “expressed that one of [the University’s] responsibilities is expanding

‘programming’ on ‘masculinity.’” Document 57, at ¶ 300. However, Plaintiff omits that DiCarlo

was referring to “programming on healthy masculinity.” Appx. 743 (emphasis added). In no way

was DiCarlo or the University declaring that masculinity was a pathological problem in-of-itself.

Rather, as indicated by another of Plaintiff’s citations, the University was hoping to engage with

male students to have a narrative about various unhealthy versions of masculinity, as only one part

of a broader campaign to address the issue of sexual violence on campus. See


17
  Defendants also note that Plaintiff claims the University found him responsible of sexual assault for a “consensual
kiss” between himself and Complainant #1, which is a gross mischaracterization of the findings in Plaintiff’s
disciplinary proceedings. See Document 57, at ¶ 296. Plaintiff was found responsible precisely because Frost
determined the kiss in question was not consensual. See Appx. 647-648 at ¶¶ 1, 3.

                                                         25
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 26 of 58




https://osmrc.uiowa.edu/anti-violence-coalition/2018-2021-anti-violence-plan (last visited Oct.

28, 2020). Finally, Defendants note that many of the quotations and citations in this section date

to 2018, well after the conclusion of his proceedings at the University.18

        Finally, Plaintiff baselessly claims that the University had a “personal and financial stake

in ratcheting up the complaints against and punishments for alleged male perpetrators…”

Document 57, ¶ 301. Plaintiff has provided no evidence supporting this claim.

                          c. Alleged “Pathologizing” of Masculinity by the University

        For his third factor, Plaintiff claims the University effectively “pathologized” masculinity.

As an example, Plaintiff cites the 2016 “It’s On Us” summit, sponsored by the University.

Document 57, at ¶ 306. Plaintiff characterizes this summit as “focusing just on men.” Id. This

characterization appears to be largely based on the reporting by The Daily Iowan on the keynote

speech by Derrick Williams. Id. (citing Onstad-Hargrave, Anna, Sex Assault Summit Focuses on

Men, The Daily Iowan (Apr. 20, 2016) (last visited Oct. 29, 2020)). However, this is misleading –

as the article notes, the “focus on men” came from Williams’ speech, rather than necessarily the

summit as a whole. Onstad-Hargrave, Anna, Sex Assault Summit Focuses on Men, The Daily

Iowan (Apr. 20, 2016), available at https://dailyiowan.com/2016/04/20/sex-assault-summit-

focuses-on-men/ (last visited Oct. 29, 2020). And even this focus was explained within the article,

with the author stating, “Williams said his keynote address was specifically targeted for men,

saying that he did not want to try to speak for women.” Id.

        Plaintiff also discusses the February 2018 “What About Me(N)” Summit, hosted by the

University. Document 57, at ¶ 309. Plaintiff claims this summit was another demonstration of the



18
  Stevenson Earl’s investigations concluded in June 2017. See Appx. 285-309; Appx. 310-332. Frost’s adjudicative
decision was issued in October 2017. See Appx. 620-648. Keller’s appeal decision was issued in November 2017. See
Appx. 655.

                                                       26
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 27 of 58




University’s “institutional hostility against males” because the summit was aimed at, in part,

discussing how masculinity impacts rape culture and the culture of violence. Plaintiff points to an

article published in The Daily Iowan as evidence of the “negative view” of men expressed at the

summit. Id., at ¶ 312. However, the article itself undercuts Plaintiff’s characterization – rather than

an assault on men or masculinity in general, the article describes the message of the summit as

tackling unhealthy masculinity and aiming at providing men resources to express more positive

forms or notions of masculinity. Woods, Elly, “What’s wrong with today’s masculinity?”, The

Daily Iowan (Mar. 1, 2018), available at https://dailyiowan.com/2018/03/01/whats-wrong-with-

todays-masculinity/ (last visited Oct. 29, 2020).

       Plaintiff next points to the University’s “IDEAL Campus Culture Project,” coordinated

with RVAP and the Women’s Resource & Action Center (“WRAC”), which set out to provide

course recommendations for Rhetoric courses at the University involving “rape culture.” See

Document 57, at ¶ 314; see also The Campus Culture Project – Series II (Rape Culture) (2017),

available                               at                                https://ideal.uiowa.edu/wp-

content/uploads/sites/33/2017/02/CampusCulture_SeriesII-1.pdf (last visited Oct. 29, 2020).

Plaintiff complains that one of the units under the project “encourages students to define their own

versions of sexual assault rather than be concrete and objective of the crime that the U.S. DOE and

Clery Act defines it to be.” Document 57, at ¶ 314. Again, this is a mischaracterization by Plaintiff.

Under the project plan, the “Redefining Sexual Assault” lesson is aimed at encouraging students

to “confront their assumptions about sexual assault through considering how it impacts people of

different genders (“it’s not just a woman’s issue”).” The Campus Culture Project, at 1,

https://ideal.uiowa.edu/wp-content/uploads/sites/33/2017/02/CampusCulture_SeriesII-1.pdf.




                                                  27
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 28 of 58




       Beyond these allegations, Plaintiff’s allegations are mostly conclusory claims, for which

Plaintiff has not provided supporting evidence.

                      d. Allegedly Biased Training and Ideology Adopted by the University

       Plaintiff’s fourth factor rests on allegations that the University utilized and adopted gender-

biased trainings and ideologies. Plaintiff specifically takes issue with allegedly “victim-centered

methods” used by the University, including “Start by Believing, trauma-informed, and Forensic

Experiential Trauma Interview” methods. Document 57, at ¶ 319. This is allegation fails for

multiple reasons.

       First, Stevenson Earl specifically rejected the notion that she utilized a “victim-centered”

approach to her investigations – nor that she was expressly trained on any such approach. Appx.

877 at 90:21-91:6; 878 at 96:12-15. Rather, Stevenson Earl acknowledged using a trauma-

informed approach, which is aimed at understanding the impacts of trauma and incorporating that

understanding into interview strategies. Appx. 877 at 91:7-92:4. Further, Stevenson Earl noted that

she also works to incorporate the trauma/emotions of the accused student in a similar manner. Id.

       Second, even under Plaintiff’s descriptions in his Complaint, the methodology complained

of was gender-neutral. Plaintiff has provided no evidence suggesting or demonstrating that the

University only utilized these methods when the reporting party was female and/or the accused

party was male. Indeed, Stevenson Earl expressly rejected that she would ever change her approach

based upon the genders of the parties. Appx. 882 at 117:1-22. Instead, Plaintiff has continually

conflated “accused student” with “male student,” insisting that any process or method that is

allegedly biased against an “accused student” is inherently biased against “male students” as well.

                      e. Alleged Campus Pressure

       Plaintiff’s final factor is alleged campus pressure placed on the University to take a stronger

stand on sexual violence on campus. Plaintiff starts by discussing a 2007 Special Counsel report

                                                  28
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 29 of 58




involving an investigation into a sexual assault allegedly committed by two football players.

Document 57, at ¶ 324. Plaintiff notes that Stevenson Earl was criticized in the report. Id. As noted

previously, Stevenson Earl addressed this issue during her deposition, stating that the report was

misleading, but also, more importantly, did not create pressure on her to side with reporting parties

during her investigations. Appx. 882-883 at 113:17-114:2. This also applies to the 2017 article

discussing the Meyers-Griesbaum lawsuits Plaintiff references. Document 57, at ¶ 326. Stevenson

Earl, again, denied that this lawsuit influenced her investigation into the allegations against

Plaintiff. Id.

        Plaintiff also raises complaints about the University’s revisions to sanction guidelines in

sexual misconduct cases. Document 57, at ¶¶ 327-30. While it is true that the University amended

its sanctions policies, nothing within the policies demonstrates a gender-bias. Plaintiff has

provided no evidence that an accused student’s gender is a factor considered as part of the

sanctioning decision – rather, the focus is on the severity of the conduct in question. In the specific

case of Plaintiff, Redington has explained that the reason she decided expulsion was warranted

was because it was consistent with the University’s policies and sanctioning guidelines for sexual

misconduct cases. Appx. 906 at ¶ 11.

        Overall, Plaintiff’s allegations on the issue of gender-bias are not supported by the

evidentiary record, even when viewed in the light most favorable to Plaintiff. Plaintiff’s allegations

are a mixture of non-factual statements, cherry-picked quotes, misleading characterizations, and

conclusory assertions without evidentiary support. Furthermore, Plaintiff has failed to causally

connect any of the alleged gender bias to the outcome of his disciplinary proceedings. For this

reason, Plaintiff cannot establish the requisite gender-bias for his erroneous outcome claim, and

Defendants are entitled to summary judgment in their favor on Count 2 of his Complaint.



                                                  29
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 30 of 58




       B. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s 42
          U.S.C § 1983 Claim for Violation of His Substantive Due Process Rights.

       In Count 1 of his Third Amended Complaint, brought pursuant to 42 U.S.C. section 1983

against all Individual Defendants, Plaintiff asserts violation of his Fourteenth Amendment right to

substantive due process. Document 57, at ¶¶ 339-388. As a result, Plaintiff must show that each

individual Defendant, “through the official’s own individual actions, has violated the

Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

       The Due Process Clause of the Fourteenth Amendment prohibits state governments from

depriving any person of “life, liberty, or property, without due process of law . . .” U.S. const.

amend. XIV, § 1. The Due Process Clause encompasses two distinct components: procedural due

process and substantive due process. See County of Sacramento v. Lewis, 523 U.S. 833, 118 S. Ct.

1708, 1713 (1998). In analyzing either type of due process claim, the Court first examines the

interest allegedly violated. Dover Elevator Co. v. Arkansas State Univ., 64 F.3d 442, 445-46 (8th

Cir. 1995). “The possession of a protected life, liberty, or property interest is . . . a condition

precedent to the government’s obligation to provide due process of law.” Movers Warehouse, Inc.

v. City of Little Canada, 71 F.3d 716, 718 (8th Cir. 1995). Without deprivation of life, liberty, or

property, a plaintiff’s label of the government’s conduct as “arbitrary and capricious” is not

sufficient to support a substantive due process claim. See Regents of Univ. of Mich. v. Ewing, 474

U.S. 214, 226 (1985).

       The substantive component of the due process clause “specially protects those fundamental

rights and liberties which are, objectively, ‘deeply rooted in this Nation’s history and tradition,’

and ‘implicit in the concept of ordered liberty,’ such that ‘neither liberty nor justice would exist if

they were sacrificed.’” Singleton v. Cecil, 176 F.3d 419, 425 (8th Cir. 1999) (citing Washington v.

Glucksberg, 521 U.S. 702 (1997)). “Substantive due process rights are created only by the


                                                  30
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 31 of 58




Constitution,” while procedural due process rights may arise under state law or the Constitution.

Ewing, 474 U.S. at 229 (Powell, J., concurring). A liberty interest created under state law may be

entitled to procedural due process protections, however a state-created liberty interest will never

form the basis of a substantive due process claim. Vitek v. Jones, 445 U.S. 480, 488 (1980). As

such, substantive due process protections have typically only been accorded to fundamental rights

which arise under the Constitution, such as the right to marry, procreate, direct the upbringing and

education of one’s children, to marital privacy, to contraception, to abortion, and to bodily

integrity. Albright v. Oliver, 510 U.S. 266, 272 (1994); Moran v. Clarke, 296 F3d 638, 644-45 n.

5 (8th Cir. 2002).

               i. The rights Doe describes are not fundamental rights afforded substantive due
                  process protections.

       Doe claims a protected property interest in pursuing and continuing his education free from

“arbitrary dismissal” or “restrictions on his ability to enter the UI campus.” Document 57, at ¶ 350.

He further claims that he has a constitutionally-protected right to “future educational and

employment opportunities and occupational liberty[.]” Id., at ¶ 350. Doe also asserts a protected

“liberty interest in his good name, reputation, honor, and integrity, of which he cannot be deprived

without due process.” Id., at ¶ 352. Finally, Doe claims that he had a protected interest in

maintaining his F-1 Student Visa. Id., at ¶ 352. Since Doe intermingles his substantive and

procedural due process claims, it is difficult to parse which interests he believes are protected by

the U.S. Constitution as opposed to state law or some other source. As a result, Defendants will

analyze each claim to a liberty or property interest as though Doe has claimed substantive due

process protection.




                                                 31
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 32 of 58




                       a. The U.S. Constitution does not protect a fundamental right to continued
                          enrollment at the University of Iowa.

       Doe claims a protected property interest in pursuing and continuing his education free from

“arbitrary dismissal” or “restrictions on his ability to enter the UI campus.” Document 57, ¶ 350.

Plaintiff appears to assert these claims under a procedural due process theory, given his specific

statements about dismissal without process or sanctions relating to his access to campus. See id.

However, to the extent that Plaintiff asserts violations of his right to substantive due process with

regard to his continued enrollment at the University, it is clear that no such fundamental right

exists. See, e.g., San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35–37 (1973) (observing

that “Education . . . is not among the rights afforded explicit protection under our Federal

Constitution. Nor do we find any basis for saying it is implicitly so protected.”); Plyer v. Doe, 457

U.S. 202, 221 (1982) (“Public education is not a ‘right’ granted to individuals by the

Constitution.”); Coates v. Natale, 409 Fed. Appx. 238, 240 (11th Cir. 2010) (holding that a

student’s substantive due process claim failed “because she failed to identify any fundamental

rights that were violated by her expulsion from” college); Salau v. Denton, 139 F. Supp. 3d 989,

1004-05 (W.D. Mo. 2015) (dismissing plaintiff's substantive due process for failure to establish

the existence of a fundamental right to public university education); Hill v. Bd. of Trs. of Michigan

State Univ., 182 F. Supp. 2d 621, 627 (W.D. Mich. 2001) (“The Sixth Circuit has recognized that

the right to attend public high school is not a fundamental right for purposes of substantive due

process analysis. The right to a public college education and the right to receive notice prior to

suspension are even less fundamental.”); Tobin v. Univ. of Maine Sys., 59 F. Supp. 2d 87, 90 (D.

Me. 1999) (“pursuit of an education is not a fundamental right or liberty for purposes of substantive

due process”); see also Doe v. University of Nebraska, 451 F. Supp. 3d 1062 fn. 40 (D. Neb. 2020)

(summarizing the various circuits’ positions on property interests in higher education, and holding


                                                 32
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 33 of 58




that even if such a property interest were assumed, Plaintiff failed to demonstrate that a state-

created property right “could give rise to a substantive due process claim.”). Since there is no

established constitutional right to continued enrollment or to higher education in general, and since

Plaintiff cannot demonstrate that the presumption of any such right would give rise to a substantive

due process claim, Plaintiff’s substantive due process claim fails.

                          b. The U.S. Constitution does not protect a fundamental right to pursue
                             "future educational and employment opportunities and occupational
                             liberty[.]”

        Similarly, Plaintiff cannot establish entitlement to the “employment opportunities” or

“occupational liberty” he claims he was denied upon expulsion, or show that they are fundamental

rights warranting substantive due process protections.19 See Singleton v. Cecil, 176 F.3d 419, 423-

29 (8th Cir. 1999) (citing Board of Regents of State Colleges v. Roth, 408 U.S. 564, 572-75 (1972);

Cafeteria & Restaurant Workers Union, Local 473 v. McElroy, 376 U.S. 866, 895-96 (1961)).

Plaintiff does not have a constitutional right to be employed, generally, or to be employed in the

career of his choosing. Id.; see also, e.g., McKinney v. Pate, 20 F.3d 1550, 1557 n. 9 (11th Cir.

1994), Zorzi v. County of Putnam, 30 F.3d 885 (7th Cir. 1994). Even if Plaintiff could establish

such a fundamental right, UI does not have the power to deny him that right. UI cannot withhold

all available employment opportunities from Doe or even to prevent him from seeking certification

or a degree from another University in order to pursue his chosen career path. Roth, 408 U.S. at

573 (“It stretches the concept [of occupational liberty] too far to suggest that a person is deprived

of ‘liberty’ when he [is discharged from] one job but remains as free as before to seek another.”).

Here, UI has merely exercised its executive discretion to expel a student found to have violated its


19
   But see, Schware v. Board of Bar Exam. of State of N.M., 353 U.S. 323 (1957) (explaining that a substantive due
process violation may arise where the government uses its regulatory authority to completely exclude an individual
from his chosen profession—for example in this case, where the state denied plaintiff his license to practice law for
arbitrary reasons relating to his political beliefs).

                                                         33
        Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 34 of 58




policies. See McElroy, 367 U.S. 886, 896 (1961); Singleton, 176 F.3d at 425 (noting the crucial

nature of the distinction between “legislative acts” such as licenses or certifications and “non-

legislative or executive” acts like employment terminations in substantive due process analysis)

(quoting McKinney v. Pate, 20 F.3d 1550, 1557 n. 9 (11th Cir. 1994)).

          To the extent that Plaintiff argues he has suffered a substantive due process violation due

to stigmatization as a result of his expulsion, Defendants have never publicly disclosed the reasons

that he was expelled prior to meeting Plaintiff’s allegations in court. See Singleton, 176 F.3d at

429. Further, there is no evidence in this record, aside from Plaintiff’s unsupported speculation,

that Plaintiff would be or has been barred from a similar program at a different University, or that

he has applied to another program. Since Plaintiff will be unable to show that the claimed right to

“employment opportunities” or “occupational liberty” is a fundamental right granted substantive

due process protections, or that these rights were actually violated by Defendants, this claim must

fail.

                         c. The U.S. Constitution does not protect a fundamental right to Doe’s
                            “good name, reputation, honor, and integrity.”

          Plaintiff claims that he was entitled to substantive due process with regard to his

constitutionally protected right to maintain his “good name.” No such constitutional right exists.

See Paul v. Davis, 424 U.S. 693, 710-11 (1976) (explaining that while a state may protect an

individual’s interest in his reputation by way of its tort law, an “interest in reputation . . . is neither

‘liberty’ or ‘property’ guaranteed against state deprivation without due process of law”); Zutz v.

Nelson, 601 F.3d 842, 850 (8th Cir. 2010) (dismissing appellants’ substantive due process claim

in a defamation case because there is “no fundamental right to one’s own reputation”). As a result,

reputational harm cannot form the basis of Plaintiff’s substantive due process claim.




                                                    34
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 35 of 58




                        d. The U.S. Constitution does not protect a fundamental right for a foreign
                           national to maintain an F-1 visa.

        Plaintiff claims that he had a protected property interest in his student visa. Even if Plaintiff

is able to articulate some property interest in his student visa arising from federal immigration

statutes, that property interest would not rise to the level of a fundamental right protected by the

U.S. Constitution or be afforded substantive due process protections. See Ewing, 474 U.S. at 229,

106 S. Ct. 507 (Powell, J., concurring) (“Substantive due process rights are created only by the

Constitution,” while procedural due process rights may arise under state law or the Constitution).

Defendants have no control over the issuance or retraction of Plaintiff’s visa, as such decisions are

made by the federal government. Further, a student’s immigration status is not a factor in

determining whether he or she has violated the student misconduct policy, and there is no evidence

in this record that Doe’s immigration status was a motivating factor in UI’s decision to expel him.

Appx. 906 at ¶ 10. As a result, Plaintiff’s failure to obtain a renewal of his F-1 visa cannot form

the basis of a substantive due process claim against UI.

                ii. Plaintiff cannot demonstrate that the individual Defendants’ actions “shocked
                    the conscience” or were “deliberately indifferent” to his fundamental rights, and
                    his substantive due process claim fails on the merits.

        Plaintiff cannot establish that any of the rights or liberties he claims are entitled to

substantive due process protections. Even if this Court determines that, for the purposes of this

motion, Plaintiff is entitled to an assumption that such rights and liberties exist, his substantive due

process claim nevertheless fails because he cannot establish that the individual Defendants were

deliberately indifferent to his protected rights.

        The “core of the concept [of substantive due process is] protection against arbitrary action”

by the government. Putman v. Keller 332 F.3d 541, 547 (8th Cir. 2003), quoting County of

Sacramento v. Lewis, 523 U.S. 833, 845 (1998). In order to establish his substantive due process


                                                    35
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 36 of 58




claim, Plaintiff must show that the individual Defendants engaged in arbitrary acts against him

which “shock the conscience.” Putnam, 332 F.3d at 547-48. Plaintiff may prove arbitrary,

conscience-shocking behavior in a student misconduct case by demonstrating that 1) the individual

defendants exhibited deliberate indifference to his protected rights and 2) that they had an

opportunity to “consider other alternatives before choosing a course of action.” Putnam, 332 F.3d

at 548; Truong v. Hassan, 829 F.3d 627, 631 (8th Cir. 2016). However, “[m]ere negligence can

never be conscience-shocking and cannot support a claim alleging violation of substantive due

process rights.” See Hart v. City of Little Rock, 432 F.3d 801, 805 (8th Cir. 2005). Whether the

individual Defendants’ behavior was conscience-shocking is an “issue of law for the judge, not a

question of fact for the jury.” Truong, 829 F.2d at 631. None of the conduct Doe alleges in support

of his substantive due process claim is “conscience shocking” or deliberately indifferent to Doe’s

constitutional rights, and as a result, his substantive due process claim must be dismissed. See infra

B(iii)(b)(1)-(8).

                iii. Even if the rights Doe describes are fundamental rights which should be
                     afforded substantive due process protections, the individual Defendants are
                     entitled to qualified immunity.

        Under the doctrine of qualified immunity, government officials whose conduct has not

“violated clearly established statutory or constitutional rights of which a reasonable person would

have known” are not liable for civil damages. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

“Whether a legally protected interest is clearly established turns on the ‘objective legal

reasonableness of an official’s acts.’ Where an official could be expected to know that certain

conduct would violate statutory or constitutional rights, he should be made to hesitate.” Burnham

v. Ianni, 119 F.3d 668, 674 (8th Cir. 1997). Qualified immunity balances the need to hold public

officials accountable for their conduct with the need to shield public servants from harassment,

distraction, and liability when their conduct has been reasonable. Pearson v. Callahan, 555 U.S.
                                                 36
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 37 of 58




223, 231 (2009). Government officials who meet the above criteria are protected by qualified

immunity whether the alleged error in conduct is “a mistake of law, a mistake of fact, or a mistake

based on mixed questions of law and fact.” Pearson, 555 U.S. at 231 (citing Groh v. Ramirez, 540

U.S. 551, 567 (2004) (KENNEDY, J., dissenting) (quoting Butz v. Economou, 438 U.S. 478, 507

(1978), for the proposition that qualified immunity covers “mere mistakes in judgment, whether

the mistake is one of fact or one of law”)). Further, a qualified immunity defense “may not be

rebutted by evidence that the defendant’s conduct was malicious or otherwise improperly

motivated. Evidence concerning the defendant’s subjective intent is simply irrelevant to that

defense.” Crawford-El v. Britton, 523 U.S. 574, 588 (1998).

       Lower courts were once required to engage in a rigid two-step analysis to determine

whether defendants were entitled to qualified immunity—first, analyzing the facts to decide

whether a case could be made for a constitutional violation, and then determining whether, at the

time of defendant’s alleged misconduct, the constitutional right at issue was “clearly established.”

See Saucier v. Katz, 533 U.S. 194, 201 (2001). However, in Pearson v. Callahan, the United States

Supreme Court did away with the rigid framework set forth in Saucier and determined that

requiring courts to decide difficult constitutional questions in cases in which, for example, “it is

plain that a constitutional right is not clearly established, but far from obvious whether in fact there

is such a right” was an unwise use of scarce judicial resources. 555 U.S. at 236–37. Under Pearson,

the procedure set forth in Saucier is no longer mandatory, and district court judges are encouraged

to decide which prong of the test to address first in order to make a “fair and efficient disposition

of each case.” Id. at 236–42.




                                                  37
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 38 of 58




                       a. Plaintiff cannot show that the rights he claims were “clearly established”
                          at the time of the events at issue in his Third Amended Complaint.

       As outlined above, Doe claims a protected property interest in pursuing and continuing his

education free from “arbitrary dismissal” or “restrictions on his ability to enter the UI campus”

(Document 57, at ¶ 350), that he has a constitutionally protected right to “future educational and

employment opportunities and occupational liberty” (Id., at ¶ 350), that he has a “liberty interest

in his good name, reputation, honor, and integrity, of which he cannot be deprived without due

process” (Id., at ¶ 352), and that he had a constitutional right to maintain his F-1 Visa (Id., at ¶

352). For the same reasons that Plaintiff cannot show that the rights he claims above are

fundamental rights, he also cannot demonstrate that they were “clearly established” fundamental

rights entitled to substantive due process protections at the time of Defendants’ alleged

misconduct. See supra, sections B(i)(a)-(d). Because Plaintiff will be unable to show that a

reasonable public official would have been on notice, pursuant to clearly established law on each

claim, that taking the alleged actions would violate Plaintiff’s substantive due process rights, this

Court must dismiss his claim against the individual Defendants as barred by the doctrine of

qualified immunity.

                       b. Plaintiff cannot show that any of the individual Defendants violated his
                          constitutional rights.

       Moreover, Plaintiff cannot show that any of the Defendants actually violated his

constitutional rights. This record is devoid of any evidence which supports Plaintiff’s claims and

he is unable to generate any genuine issue of material fact on this question. As a result, the




                                                 38
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 39 of 58




individual defendants should be granted qualified immunity from Plaintiff’s substantive due

process claim.20

1. Lyn Redington

         Plaintiff alleges, without evidence, that Defendant Redington’s decision to expel him

resulted in a sanction which was “disproportionate to both the severity of the conduct . . . . and to

the sanctions imposed in more serious cases of penetrative sexual assault.” Document 57, ¶¶ 371,

471. Plaintiff complains that Redington “violated UI Policies and Doe’s constitutional rights” by

“failing to provide a rationale for her decision.” Id. at ¶ 370. Defendant Redington is referenced

throughout the Third Amended Complaint for her participation in emailing documents to the

various individuals involved and for designating Defendant Tiffini Stevenson Earl as Judicial

Administrator and Investigator. Id. at ¶¶ 118, 231. Such acts in no way violate any of Plaintiff’s

rights—let alone his fundamental constitutional rights. Plaintiff further complains that Defendant

Redington declined to defer his sanctions, though the decision was discretionary, and denied him

access to mental health services on campus by refusing to reduce or waive the sanctions against

him. Id. at ¶¶ 138, 142, 233-35, 373, 425. Plaintiff cannot produce any evidence that any of these

alleged acts violated his substantive due process rights.21 Defendant Redington did not engage in

any wrongdoing, was not deliberately indifferent to any of Plaintiff’s constitutional rights, and

should be granted qualified immunity.




20
   Defendants concede that actions for prospective injunctive relief are not barred by the doctrine of qualified
immunity. See Treleven v. Univ. of Minnesota, 73 F.3d 816, 819 (8th Cir. 1996) (citing Ex parte Young, 209 U.S. 123,
155-56 (1908)). However, since Plaintiff can show no violation of his constitutional rights, his claims for prospective
injunctive relief should also be dismissed.
21
   The majority of Plaintiff’s complaints against Redington, as explained in his deposition, appear to be procedural
due process complaints which this Court has already dismissed. Appx. 847-848 at 178:12-182:22 (Plaintiff
complaining that Redington‘s purported departure from UI policy violated his constitutional rights)).

                                                         39
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 40 of 58




2. Constance Schriver Cervantes

       Though acknowledging the University’s right to issue sanctions in student misconduct

cases, Plaintiff accuses Defendant Schriver Cervantes of refusing to allow Doe to finish his degree

and of “increasing the interim sanctions” which, while excluding Doe from most University

buildings, allowed him to attend his classes in the Lindquist Center. Document 57, ¶¶ 139-140,

370. Plaintiff characterizes Schriver Cervantes’ discretionary decisions relating to sanctions as

failing to “accommodate his needs.” Id. at ¶ 451. Plaintiff complains that “Cervantes’ notice

fail[ed] to mention that Doe will be held responsible for the ‘educational mission’ of

Complainants” and asserts that “[e]very reasonable official would understand that this, along with

Doe’s right to be heard at a meaningful time and in a meaningful manner, violates clearly

established law.” Id. at ¶ 370. Schriver Cervantes is further accused of “barraging Doe with

questions one after another” at the disciplinary hearing in this matter. Id. at ¶ 161. Without

establishing any cognizable duty to report or any specific incident that should have been reported,

Plaintiff complains generally about Schriver Cervantes’ alleged failure to report purported

“discriminatory conduct” of which she “knew or should have known.” Id. at ¶¶ 469, 500. There is

no evidence in this record that Defendant Schriver Cervantes engaged in any wrongdoing or that

she was deliberately indifferent to any of Plaintiff’s substantive due process rights. As a result, she

should be dismissed on the basis of qualified immunity.

3. John Keller

       Defendant Keller is accused only of upholding the University’s sanctions decision and

writing a “single sentence stating he found no violations, and that the sanction was not

disproportionate.” Document 57, ¶¶ 243-44. Defendant Keller is not accused of violating any of

the University’s policies—only of addressing Plaintiff’s appeal in a “callously indifferent” manner

by apparently not including a sufficient explanation for his affirmation of the sanctions decision

                                                  40
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 41 of 58




in his appeal letter. Id. at ¶ 244. Plaintiff admits that in his decision, Keller claims to have carefully

reviewed all the documents related to Plaintiff's case in making his appeal decision. Appx. 848 at

184:22-185:8. Plaintiff further admits that he never met Keller and had no interactions with him,

outside of reading Keller’s appeal decision. Appx. 848 at 185:9-14. Plaintiff cannot produce any

evidence that Defendant Keller engaged in any wrongdoing or was deliberately indifferent to his

substantive due process rights, and Keller should be dismissed on the basis of qualified immunity.

4. Monique DiCarlo

        Defendant DiCarlo is accused of implementing biased training, programming, and policies

on the University of Iowa’s campus through her role as Sexual Misconduct Response Coordinator

and Title IX Coordinator for the University of Iowa, and of making public statements related to

her job responsibilities. See, e.g., Document 57, ¶¶ 29, 32-35, 40-41, 49, 80-81, 90, 191, 229, 288,

298, 300, 316, 318, 322, 325, 330. Plaintiff further accuses Defendant DiCarlo of helping Lisa Roe

to come to the realization that she had described a sexual assault during the course of her report to

the Office of Sexual Misconduct Response Coordinator (“OSMRC”), and suggests that DiCarlo

was “highly motivated” to influence the investigation in Plaintiff’s case to “safeguard the school’s

Title IX federal funding.” Id. at ¶¶ 80-82, 90. Without justification or factual basis, Plaintiff

accuses DiCarlo of “pressur[ing the victims] to inflate or falsify accusations.” See id. at ¶¶ 81-82,

90, 359. Finally, Plaintiff claims that Defendant DiCarlo publicly criticized the Department of

Education’s proposed definition of sexual harassment and discussed the new interim Title IX

guidelines—a statement which apparently met Plaintiff’s disapproval. Id. at ¶¶ 32-35, 191, 229,

288, 298, 300, 316, 318, 322, 330. Plaintiff’s allegations against DiCarlo are unsupported in the

record and do not reveal a process steeped in gender bias. See Rossley, 979 F.3d at 1194-96

(addressing Rossley’s very similar claims that Drake University’s “victim centered” process,

purportedly based on the 2011 OCR “Dear Colleague” letter, violated his rights). There is no
                                                   41
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 42 of 58




evidence in this record that Monique DiCarlo engaged in any wrongdoing or was deliberately

indifferent to Plaintiff’s substantive due process rights, and as a result she should be dismissed on

the basis of qualified immunity.

5. Mark Braun

       Defendant Mark Braun is accused of denying Plaintiff’s request for a stay. Document 57,

¶¶ 249-50. Defendant Braun is otherwise accused of denying Plaintiff an extension on the number

of pages he desired for his brief, and of ultimately denying his appeal based on the applicable

standards. Id. at ¶¶ 252, 272. Plaintiff cannot produce any evidence which suggests that Defendant

Braun engaged in any wrongdoing or was deliberately indifferent to Plaintiff’s substantive due

process rights, and as a result he should be dismissed on the basis of qualified immunity.

6. Tiffini Stevenson Earl

       Defendant Tiffini Stevenson Earl is accused of being aware of “major inconsistencies” in

the complainants’ stories and “nurturing bad faith allegations.” Document 57, ¶ 92. Plaintiff

generally accuses Stevenson Earl of “ignoring” inconsistencies in the complainants’ stories and

“refusing” to consider his evidence, resulting in “an opportunity for collusion and . . . tainting the

investigation and evidence.” Id. at ¶ 131. Plaintiff takes issue with the fact that Stevenson Earl

found the complainants to be more credible than him. See id. at ¶¶ 127-29, 131, 136. Plaintiff also

complains that Stevenson Earl failed to contact two of his suggested witnesses, though during his

deposition he admitted that neither witness had observed any of the alleged misconduct and that

he does not recall whether he told Stevenson Earl what evidence each witness might be able to

provide. See id. at. ¶ 130; Appx. 824-825 at 86:2-92:22. Stevenson Earl is further accused of

omitting “exculpatory information” from her report and interview notes and of following up with

witnesses, allowing for “collusion.” Id. at ¶¶ 133-35. Ultimately, Plaintiff believes that Stevenson

Earl’s investigation was “biased, willful, wanton, malicious, and reckless.” Id. at ¶ 137. Though

                                                 42
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 43 of 58




Plaintiff may point to certain pieces of evidence which Stevenson Earl omitted from her

investigative report, the premise of his complaint—that Stevenson Earl should have included every

minor detail revealed to her during the witness interviews—is unreasonable. Plaintiff will be

unable to point to any evidence that Stevenson Earl purposefully omitted information from her

report in an attempt to orchestrate a finding against him.

         The Eighth Circuit instructs that in order to establish a constitutional violation based on

inadequate investigation,22 a plaintiff must show that the defendant government official’s “failure

to investigate was intentional or reckless, thereby shocking the conscience.” Doe v. University of

Nebraska, 451 F. Supp. 3d 1062 (D. Neb. 2020) (citing Winslow v. Smith, 696 F.3d 716, 732 (8th

Cir. 2012)). To establish reckless or intentional failure to investigate that shocks the conscience, a

plaintiff may provide “(1) evidence that the state actor attempted to coerce or threaten the

defendant, (2) evidence that investigators purposefully ignored evidence suggesting the

defendant’s innocence, (3) evidence of systemic pressure to implicate the defendant in the face of

contrary evidence.” Id. “Mere negligent failure to investigate, such as following up on additional

leads, does not violate due process.” Id. Here, Plaintiff can provide no evidence that Stevenson

Earl attempted to coerce or threaten him, that she purposefully ignored his evidence, or that there

was systemic pressure to implicate him in the face of contrary evidence. Indeed, a review of the

investigative materials gathered by Stevenson Earl reveals that her investigation of Doe’s case was

thorough and her investigative report well-reasoned. Appx. 285-332; Appx. 66-78; 81-83; 97-106;

109-231; 265-280; 283-284; 366-370. That Stevenson Earl found certain evidence more

compelling than other evidence, or certain witnesses more credible than others, does not suggest

that she ignored Doe’s evidence. Appx. 858 at 14:11-13. Further, Plaintiff admits that even if


22
  This case sets forth the standard for inadequate investigation in a criminal case. See Doe v. University of Nebraska,
451 F. Supp. 3d 1062 (D. Neb. 2020) (citing Winslow v. Smith, 696 F.3d 716, 732 (8th Cir. 2012)).

                                                         43
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 44 of 58




Stevenson Earl omitted evidence that he felt was compelling from her report, he had the

opportunity to present that evidence to the adjudicator, Iris Frost, during the student misconduct

hearing. Appx. 825-826 at 93:23-95:16.

       Plaintiff cannot produce any evidence that Stevenson Earl violated his substantive due

process rights through the course of her investigation, and she should be dismissed on the basis of

qualified immunity.

7. Iris Frost

       Defendant Frost is accused of being aware of and ignoring “major inconsistencies” in the

complainants’ stories and “nurturing bad faith allegations.” Document 57, ¶¶ 92, 162, 167-68.

Plaintiff alleges that Frost had “blatant conflicts of interest” because she served as an Associate

Professor of Rhetoric at UI and because she had previously worked as a prosecutor. Id. at ¶ 145.

Plaintiff takes issue with the way that Frost questioned him at the hearing, describing her questions

as emotionally exhausting, “leading, loaded, and incriminating” and a “barrage” of questions, and

her treatment of him as “hounding,” “hostile,” and contemptuous. Id. at ¶¶ 152, 161, 167, 177,

198, 201, 204-05. He contrasts the questions he was asked with those asked of the complainants,

which he describes “open-ended softball questions” or questions designed to pressure

complainants into “portraying Doe as a sexual predator.” Id. at ¶¶ 152, 161, 173, 175, 185-87, 198-

99. Doe asserts that Frost “ignored” questions he provided to her to be asked of the complainants.

Id. at ¶¶ 152, 161, 188-89, 191. Frost admits that she declined to ask two of the questions Plaintiff

proposed, as she believed them to be irrelevant to the proceedings. Appx. 769-770 at 52:24-54:1.

Plaintiff also takes issue with the fact that Frost consolidated the complainants’ hearings, and

claims that she “selectively merged Sally’s story with Lisa’s to artificially create a pattern of

behavior when there is none[.]” Document 57, ¶¶ 160-61. Finally, Plaintiff criticizes Frost’s

adjudicative decision, claiming that she included false information and omitted exculpatory
                                                 44
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 45 of 58




information. Document 57, ¶¶ 164, 166, 169, 178-80, 190, 192-96, 200, 203, 206, 208, 216-18,

222-30.

       Each of Plaintiff’s claims against Frost are demonstrably false upon cursory review of the

hearing transcripts and no rational juror could side with Plaintiff with regard to these claims.

Though Plaintiff now has access to the recordings and transcripts from the hearings, as well as a

copy of the questions he submitted to Frost prior to the hearing, he continues to make the assertions

listed above without any supporting evidence. Appx. 382-616; Appx. 371-381. When asked in his

deposition, he was unable to point to which of Frost’s questions at hearing he found to be offensive

or manipulative. See Appx. 839-841 at 148:14-155:12.

       Further, Plaintiff cannot demonstrate that any of Frost’s alleged actions would have any

effect on his fundamental constitutional rights. Since Plaintiff will be unable to show that

Defendant Frost was deliberately indifferent to his substantive due process rights or that she

engaged in any wrongdoing, she should be dismissed on the basis of qualified immunity.

8. Angie Reams

       Plaintiff makes no allegations that Defendant Angie Reams violated his constitutional

rights. See Document 57; Appx. 848 at 182:23-183:5. As a result, Defendant Reams should be

dismissed on the basis of qualified immunity.

       Because Plaintiff cannot establish 1) that the individual Defendants were deliberately

indifferent to his fundamental rights which are entitled to substantive due process protections, 2)

that the rights he claims were “clearly established” rights entitled to substantive due process

protections under the law, or 3) that the individual Defendants violated his substantive due process

rights, Plaintiff’s substantive due process claim should be dismissed in its entirety—both on the

merits and on the basis of qualified immunity.



                                                 45
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 46 of 58




        C. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s 42
           U.S.C. § 1983 Claim for Violation of His Procedural Due Process Rights.

        This Court has dismissed Plaintiff’s claims that the individual Defendants violated his

procedural due process rights on the basis of qualified immunity. Document 106, pp. 21-29

(dismissing Plaintiff’s procedural due process claims on the basis of qualified immunity). To the

extent that a claim for declaratory or injunctive relief remains, it should be dismissed. Plaintiff

cannot show that his procedural due process rights were violated while he was a student at the

University of Iowa.

        Even if this Court assumes, for the purposes of this motion, that Doe has some sort of

protected liberty or property interest in his education,23 Doe will be unable to demonstrate that he

was denied due process of the law during his student misconduct proceedings. See Monroe v. Ark.

State Univ., 495 F.3d 591, 594 (8th Cir. 2007). The Eighth Circuit applies a reasonableness

standard in determining whether a student has been deprived of his or her constitutional rights, and

instructs that “procedural due process must be afforded [to] a [disciplined] student on the college

campus ‘by way of adequate notice, definite charge, and a hearing with opportunity to present

one’s own side of the case and with all necessary protective measures.’” Jones v. Snead, 431 F.2d

1115, 1117 (8th Cir. 1970) (quoting Esteban v. Cent. Mo. State Coll., 415 F.2d 1077, 1089 (8th

Cir. 1969)). “The fundamental requirement of due process is the opportunity to be heard ‘at a

meaningful time and in a meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319, 333 (1976).

The “necessary protective measures” outlined in Jones do not include the right to a process which




23
   Plaintiff claims that his procedural due process right arises from “the express and implied a [sic] contractual
relationship between UI and Doe.” Document 57, at ¶ 342. Plaintiff has provided no evidence that such a contractual
relationship exists and did not resist Defendants’ Motion to Dismiss his breach of contract claim. See Document 106,
at p. 7.

                                                        46
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 47 of 58




precisely conforms to criminal procedure. See Jones, 431 F.2d at 117; Esteban, 415 F.2d at 1077

(“it is not sound to draw any analogy between student discipline and criminal procedure.”).

         Plaintiff’s procedural due process complaints are scattered throughout his Third Amended

Complaint and discussed at length in Section A(i)(a)-(d) of this brief.24 See supra Section A(i)(a)-

(d); Document 57, at ¶¶ 339-388. As described in that section, Plaintiff’s complaints about the

process he received are meritless. Id. Plaintiff received prompt written notice of the claims and

findings against him at each stage. SOF ¶¶ 23-26, 32-34, 58-63, 83-85. A neutral investigator

collected evidence and interviewed a variety of witnesses from both sides, and followed up with

witnesses as needed. SOF ¶¶ 23, 27, 30, 35-39. Plaintiff timely received a copy of the investigator’s

reports, which are very thorough and contain a summary of the investigator’s rational and findings

of fact. SOF ¶ 50, 52-57, 64. Plaintiff’s case proceeded to a three-day hearing before a neutral

adjudicator. SOF ¶¶ 65. Plaintiff was represented by counsel, was provided a complete set of the

notes from all witness interviews which occurred during the investigation phase, and was permitted

to submit both exhibits and questions to be asked of each witness at hearing. SOF ¶¶ 64-76.

Plaintiff was permitted to testify and to call witnesses in his defense. Appx. 386 at 14:5-16; Appx.

529-545 at 584:22-648:12; Appx. 548-593 at 654:24-834:18. After the hearing, Plaintiff timely

received a copy of the adjudicator’s decision, which found that he had violated various University

policies. SOF ¶¶ 77-80. He was then able to engage in two appeals, each of which were decided

against him. SOF ¶¶ 86-101. Plaintiff has been afforded a meaningful opportunity to be heard in

this case, and as a result any remaining claim for declaratory or injunctive relief should be

dismissed.



24
  Additionally, this Court has determined that Doe has, in many instances, failed to articulate a specific right that was
violated, and that some of the rights he claims have little to no support in existing law. See Document 106, at pp. 23-
29 (finding no right to direct cross-examination in the cases cited by the parties).

                                                          47
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 48 of 58




           D. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s 42
              U.S.C § 1983 Claim for Violation of His Equal Protection Rights.

           In Count 6 of his Third Amended Complaint, Plaintiff claims that the individual

Defendants violated his equal protection and due process rights,25 as set forth in the Fourteenth

Amendment to the U.S. Constitution, when they discriminated against him on the basis of his “sex,

race, national origin, alienage or immigration status” through facilitation of UI’s student

disciplinary process. Document 57, at ¶¶ 484-510. Section 1 of the Fourteenth Amendment states,

in part:

           No State shall make or enforce any law which shall abridge the privileges or
           immunities of citizens of the United States; nor shall any State deprive any person
           of life, liberty, or property, without due process of law; nor deny any person within
           its jurisdiction the equal protection of the laws.

U.S. Const. Amend. XIV, § 1. Claims for violations of constitutional rights can be properly stated

against government officials, in their individual capacities, who are acting under color of state law

and whose actions cause a plaintiff to be subjected to a deprivation of those rights. See 42 U.S.C.

§ 1983; Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992). There is no “vicarious

liability” in a § 1983 lawsuit, and “a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009).

           Plaintiff improperly incorporates the entirety of his Third Amended Complaint by

reference in Count 6, making it nearly impossible for Defendants to parse which of his many

allegations are meant to comprise his equal protection claim.26 Nevertheless, Plaintiff’s equal


25
   Plaintiff’s due process claims fail as discussed above and in Defendants’ Brief in Support of Their Motion to
Dismiss. See Document 61-1, at pp. 9-15.
26
   Plaintiff’s 547-paragraph pleading contains “several counts, each one incorporating by reference the allegations of
its predecessors, leading to a situation where most of the counts (i.e., all but the first) contain irrelevant factual
allegations and legal conclusions.” See 3rd Am. Compl. ¶ 487, incorporating all the allegations set forth in prior
counts; Sagez v. Glob. Agr. Invs., LLC, No. 11-CV-3059-DEO, 2015 WL 1647921 at *4 (N.D. Iowa Apr. 14, 2015).


                                                         48
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 49 of 58




protection claim should be dismissed because he has failed to generate a question of material fact

with regard to whether he has been treated differently by UI because of his sex, race, national

origin, alienage or immigration status, as well as with regard to whether any of the alleged conduct

was intentional.

                  i. Plaintiff has failed to raise a genuine issue of material fact with regard to
                     whether he suffered intentional discrimination because of a protected
                     characteristic.

         Plaintiff admits that UI’s student misconduct policies and procedures are facially neutral.

Appx. 844-845 at 169:17-171:20. Plaintiff's challenge, then, is to the individual Defendants’

application of a facially neutral policy. Appx. 845 at 171:12-20. To successfully challenge a

government official’s application of a facially neutral policy, Plaintiff must show that he has been

treated differently and that the different treatment was because of his membership in a particular

group. Keevan v. Smith, 100 F.3d 644, 647-48 (8th Cir. 1996). "Proof of . . . discriminatory intent

or purpose is required to show a violation of the Equal Protection Clause.” Village of Arlington

Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 265 (1977). In demonstrating

that he has been treated differently because of membership in a particular group, Plaintiff must

point to other “similarly situated” individuals, who do not belong to the same group, who received

favorable treatment while he received unfavorable treatment. Id. Here, Plaintiff has failed to

identify any students who are similarly situated and who were treated differently than him. Plaintiff

claims that his accusers are similarly situated and received favorable treatment, but reporting

parties and responding parties are not similarly situated in a student misconduct hearing. See

Rossley, 979 F.3d at 1194-95 (citing Sahm v. Miami Univ., 110 F. Supp. 3d 774, 778 (S.D. Ohio))



This style of pleading is “especially problematic when pleading numerous causes of action with substantially different
elements.” Id. As a result, Defendants and the Court must expend significant effort to determine which facts are
intended to support each claim. Here, Defendants assert that no claim in Plaintiff’s Third Amended Complaint is
supported by any evidence, other than Plaintiff’s speculation, which raises a genuine issue of material fact for a jury.

                                                          49
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 50 of 58




(“Demonstrating that a university official is biased in favor of the alleged victims of sexual assault

claims, and against the alleged perpetrators, is not the equivalent of demonstrating bias against

male students.”); Haley v. Va. Commonwealth Univ., 948 F. Supp. 573, 579 (E.D. Va. 1996).

          “Treatment of dissimilarly situated persons in a dissimilar manner by the government does

not violate the Equal Protection Clause.” Id. (citing Klinger v. Department of Corrections, 31 F.3d

727, 731 (8th Cir. 1994)). Different treatment suffered by Plaintiff, if any, is the result of his status

as a “responding party” rather than a “reporting party” under UI’s policies. Appx. 25-42. A true

comparator for Plaintiff would be a white, female, U.S. citizen student who was accused of

substantially similar sexual misconduct but received more favorable treatment in the student

misconduct process. The ability to make sexual assault complaints at UI is not limited to men,

women, or non-binary students. As a result, different treatment of accused students in comparison

with reporting students “is not the equivalent of demonstrating bias against male students.”

Rossley, 979 F.3d at 1194-95. “Absent a threshold showing that [he] is similarly situated to those

who allegedly receive favorable treatment, the plaintiff does not have a viable equal protection

claim.” Klinger, 31 F.3d at 731. Here, there is not a scintilla of evidence in the record that Plaintiff

suffered any different treatment because of his sex, race, national origin, alienage, or immigration

status. Even if Plaintiff could bring forth evidence of different treatment, there is no evidence of

discriminatory intent or purpose. As a result, Plaintiff’s equal protection claim must fail on the

merits.




                                                   50
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 51 of 58




                  ii. Plaintiff’s claims are barred by the doctrine of qualified immunity.

         Should this Court determine that Plaintiff has raised a genuine issue of material fact with

regard to the merits of his equal protection claim, it should nevertheless dismiss Plaintiff’s claim

on the basis of qualified immunity.27 In Count 6, Plaintiff claims the individual Defendants

intentionally discriminated against him in violation of the equal protection clause of the Fourteenth

Amendment in the following ways:28

                           a. Monique DiCarlo

         Plaintiff claims that Defendant DiCarlo “knew or should have known of the [constitutional]

violations since she was copied in the reports.” Document 57, at ¶ 493. Plaintiff provides no

evidence that DiCarlo purportedly failed to report known violations of Plaintiff’s constitutional

rights because of his membership in a particular group. Further, Plaintiff cannot established that

DiCarlo’s failure to report a purported constitutional violation would be a constitutional violation

in and of itself. Since Plaintiff cannot show that DiCarlo violated his clearly established

constitutional rights, she should be dismissed on the basis of qualified immunity.

                           b. Tiffini Stevenson Earl

         Plaintiff makes the extraordinary claim that Defendant Stevenson Earl discriminated

against him “based on alienage” because she inquired about his student visa status “before she

produced her report.” Document 57, at ¶ 494. Plaintiff fails to provide any evidence that Stevenson

Earl altered her report upon learning of Plaintiff’s immigration status or that her acquisition of that

knowledge changed her decision. Stevenson Earl is also accused of applying unequal “evidentiary

standards.” Id. at ¶ 498. Plaintiff’s claims relating to unequal evidentiary standards are based on



27
  See the qualified immunity standard set forth supra in Section B(iii).
28
  Defendants further assert that none of the claims Plaintiff has made in his Third Amended Complaint, discovery
responses, or deposition testimony, even if not listed with specificity in Count 6, are supported by any evidence that
the individual Defendants intentionally violated Plaintiff's clearly-established equal protection rights.

                                                         51
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 52 of 58




nothing more than Plaintiff’s speculation and his misunderstanding the investigator’s role in the

student misconduct process. See, e.g., Appx. 822-823 at 79:5-84:17. Because Plaintiff cannot

provide any evidence that Stevenson Earl violated his clearly established constitutional rights, she

should be dismissed on the basis of qualified immunity.

                       c. Iris Frost

       Plaintiff asserts that Defendant Frost discriminated against him and harassed him because

of his sex, race, national origin, and alienage, because she knew he was an “Asian/Middle Eastern

international student who had ‘nowhere to go[.]’” Document 57, at ¶ 495. As evidence, Plaintiff

cites Frost’s use of the terms “authoritarian” and “sexist” in her adjudicative decision. Id. Plaintiff

further claims that Frost’s questions were unfair when compared to those asked of the

complainants. Id., at ¶ 497. Frost is also accused of applying unequal “evidentiary standards.” Id.

at ¶ 498. Plaintiff cannot provide any evidence in support of his claims, and even if he could, could

not provide that any of these acts were intentional or violated the equal protection clause. As a

result, Frost should be dismissed on the basis of qualified immunity.

                       d. Schriver Cervantes

       Defendant Schriver Cervantes is accused of failing to report Frost and Stevenson Earl’s

“discriminatory conduct,” of which she apparently “knew or should have known[.]” Document 57,

at ¶ 497. There is no evidence in the record which supports that Schriver Cervantes “knew or

should have known” of any constitutional violation, particularly since there was no constitutional

violation. Further, Plaintiff cannot establish that Schriver Cervantes’s failure to report a purported

constitutional violation would be a constitutional violation in and of itself—the standard is

intentional discrimination and not negligence. Since Plaintiff cannot provide any evidence that

Schriver Cervantes violated his clearly-established constitutional rights, she must be dismissed on

the basis of qualified immunity.

                                                  52
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 53 of 58




                       e. Redington

       Without any support whatsoever, Plaintiff claims that Defendant Redington discriminated

against him on the basis of his race and national origin when she issued the University's decision

to expel him. Document 57, at ¶ 501. This unsupported allegation is not sufficient to form the basis

of an equal protection claim, and Defendant Redington should be dismissed on the basis of

qualified immunity.

                       f. Keller

       Defendant Keller is accused of being “deliberately indifferent to allegations of

discrimination, harassment, and unequal application of the law.” Document 57, at ¶ 502. Plaintiff

does not allege that Keller affirmed Frost’s decision because of one Doe’s membership in a

particular group, and there is no evidence in this record that Doe received unequal treatment

because of his membership in any of the groups he describes. As a result, Doe cannot show that

Keller violated his constitutional rights and Keller should be dismissed on the basis of qualified

immunity.

                       g. Braun

       Plaintiff asserts that Defendant Braun was deliberately indifferent to his discrimination and

harassment reports, and that Braun discriminated against him when he failed to grant Plaintiff

additional pages of briefing for purposes of his appeal. Document 57, at ¶¶ 502-03. There is no

evidence in this record that Braun violated Plaintiff’s constitutional rights, and he should be

dismissed on the basis of qualified immunity.

                       h. Angie Reams

       Plaintiff makes no allegation that Defendant Angie Reams violated his constitutional

rights. See Document 57; Appx. 848 at 182:23-183:5. As a result, Defendant Reams should be

granted qualified immunity.

                                                53
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 54 of 58




        E. This Court Should Grant Summary Judgment to the Defendants on Plaintiff’s
           Request for Declaratory Judgment and Injunctive Relief for Violation of His
           Rights Under the United States and Iowa Constitutions.

        In Count 8 of his Third Amended Complaint, Plaintiff asks the Court for declaratory and

injunctive relief with regard to his claims that Defendants violated the “United States and Iowa

Constitutions.” Document 57, at ¶¶ 531-47.

                i. Plaintiff’s Claims for Violation of the Iowa Constitution and the First
                   Amendment to the U.S. Constitution Fail.

        In Count 8, Plaintiff claims that Defendants violated various provisions of Article I of the

Iowa Constitution. Document 57, ¶¶ 533-34. Specifically, Plaintiff complains that UI violated his

rights to life and liberty, property, the pursuit of safety and happiness, as well as due process rights

which must be afforded to accused persons under the Iowa constitution. Id. at ¶¶ 533-34. Plaintiff

also makes vague claims about violations of the First Amendment of the U.S. Constitution. Each

of these claims are unsupported in this record, and must be dismissed. To the extent that the due

process claims have been properly stated, they should be dismissed for the reasons outlined in

Sections B and C of this brief.

                ii. Plaintiff Cannot Demonstrate that Entry of Declaratory Judgment or Permanent
                    Injunction is Appropriate in this Case.

        Plaintiff’s request for declaratory and injunctive relief should be denied for two reasons.

First, because he cannot support any of his remaining claims and each of them should be dismissed

both as a matter of law and/or on the basis of qualified immunity. Second, because he cannot meet

the legal standard for entry of either declaratory judgment or a permanent injunction.




                                                  54
     Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 55 of 58




         Federal courts may, in cases of “actual controversy,”29 declare “the rights and other legal

relations of any interested party seeking such declaration[.]” 28 U.S.C. § 2201; see also Fed. R.

Civ. P. 57. The burden of demonstrating that declaratory relief is appropriate is on Plaintiff. Am.

Eagle Ins. Co. v. Thompson, 85 F.3d 327, 331 (8th Cir. 1996) (citations omitted). For declaratory

judgment to be entered, “[t]here must be a concrete dispute between parties having adverse legal

interests, and the declaratory judgment plaintiff must seek ‘specific relief through a decree of a

conclusive character, as distinguished from an opinion advising what the law would be upon a

hypothetical state of facts.’” Id. (citations omitted). Declaratory relief is not appropriate in every

case, and should not be awarded when it “will not be effective in settling the controversy.” Fed.

R. Civ. P. 57. Here, Plaintiff cannot raise a genuine issue of material fact with regard to any of his

claims and as a result declaratory judgment is unnecessary. Additionally, a declaration that UI’s

2017 Student Misconduct policies are “overbroad, unfair, and/or unconstitutional void for

vagueness on their face and as applied to Doe” will not be effective in settling this controversy,

which centers largely on UI’s student disciplinary process, and Doe’s allegations about his

treatment throughout the course of that process.

         Plaintiff goes on to ask the Court to enter a permanent injunction against UI, which would

enjoin the University from “enforcing discipline” against Doe and/or subjecting Doe to future

discipline “tainted by the bias and constitutional violations addressed in this complaint.” Document

57, at ¶ 547. A plaintiff seeking a permanent injunction must show “(1) that it has suffered an

irreparable injury; (2) that remedies available at law . . . are inadequate to compensate for that

injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a remedy



29
  A “case of actual controversy” refers to any case or controversy justiciable under Article III of the U.S. Constitution.
Maytag Corp. v. Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am., 687 F.3d 1076, 1081 (8th
Cir. 2012).

                                                           55
    Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 56 of 58




in equity is warranted; and (4) that the public interest would not be disserved.” eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006). Here, where Plaintiff cannot raise a genuine

issue of material fact with regard to any aspect of his case, and therefore cannot demonstrate that

he has suffered or will suffer an irreparable injury, this court should decline to enter a permanent

injunction. Further, even if Doe could establish that he has suffered an irreparable injury, the

remaining factors weigh against him.

               iii. Plaintiff’s Requested Relief is Overbroad, Inappropriate, and Inequitable.

       Doe requests the following relief in Count 8:

       (i) reinstate Doe as a student (ii) expunge Doe’s official and unofficial UI files and
       transcript of all information related to UI’s Judicial Process and disciplinary record,
       his interactions with Sally and Lisa Roe, any records kept by the Dean of Students,
       including but not limited to charges and sanctions served, and prohibiting UI from
       disclosing such information to any third party; (b) judgment for attorneys’ fees
       pursuant to any applicable statute; (c) a permanent injunction prohibiting UI from
       (i) enforcing discipline that resulted from the unconstitutional hearing, and (ii)
       subjecting Doe to further disciplinary proceedings tainted by the bias and
       constitutional violations addressed in this complaint; and/or (f) such other and
       further relief as this court may deem just, proper, equitable, and appropriate.

Document 57, at ¶ 547. Plaintiff further requests that this Court declare “that UI’s 2017 Policies,

as mentioned above regarding sexual harassment/hostile environment and sexual assault, are

overbroad, unfair, and/or unconstitutional [sic] void for vagueness on their face and as applied to

Doe.” Document 57, at ¶ 593. A quick review of UI’s broad “policies” applicable to this case

reveals that they are neither overbroad, unfair, and/or vague, either facially or as applied to Doe.

Appx. 03-56; 333-353.

       Plaintiff’s requested relief is overbroad, inappropriate, and in some instances, impossible.

UI cannot “expunge” all documents related to the complaints made against Doe. To do so would

be unfair to the Complainants in this case, the witnesses who participated in interviews and testified

at hearing, as well as to the University administrators who poured hours of time and effort into the


                                                 56
       Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 57 of 58




thoughtful facilitation of the student misconduct process. Doe’s student education record, though

protected by FERPA, is a record held by a public institution, and should not be destroyed or

unnecessarily altered. Further, UI should not be enjoined from enforcing discipline against Doe,

who admits that he violated the University’s alcohol possession policies. Appx. 558 at 695:23-

696:3. To the extent that Doe is requesting some sort of order granting immunity from future

discipline should he be reinstated as a student, Defendants aver that such an order would infringe

upon the University’s right to govern its internal affairs and to enforce the policies which it believes

help to ensure student safety at UI. The Court should deny Plaintiff’s requested relief. Since

Plaintiff cannot raise a genuine issue of material fact with regard to any of his claims, and since

declaratory and injunctive relief are inappropriate in this case, this Court should dismiss Count 8

of Plaintiff’s Third Amended Complaint in its entirety.

III.     CONCLUSION

         For all the reasons set forth in their Motion for Summary Judgment and this Memorandum,

Defendants respectfully request the Court grant Defendants’ Motion for Summary Judgment and

dismiss Plaintiff’s case in its entirety.



                                                        Respectfully Submitted,

                                                        THOMAS J. MILLER
                                                        Attorney General of Iowa

                                                        /s/ Kayla Burkhiser Reynolds
                                                        KAYLA BURKHISER REYNOLDS

                                                        /s/ Christopher J. Deist
                                                        CHRISTOPHER J. DEIST
                                                        Assistant Attorneys General
                                                        Hoover Building, Second Floor
                                                        1305 East Walnut Street
                                                        Des Moines, Iowa 50319
                                                        PHONE: (515) 281-7240
                                                  57
Case 3:19-cv-00047-RGE-HCA Document 139 Filed 01/19/21 Page 58 of 58




                                       FAX: (515) 281-7219
                                       kayla.burkhiser@ag.iowa.gov
                                       christopher.deist@ag.iowa.gov
                                       ATTORNEYS FOR DEFENDANTS


                                                          PROOF OF SERVICE

                                    The undersigned certifies that the foregoing instrument was served upon
                                  each of the persons identified as receiving a copy by delivery in the
                                  following manner on January 15, 2021:

                                           U.S. Mail                        FAX
                                           Hand Delivery                    Overnight Courier
                                           Federal Express                  Other
                                           CM/ECF

                                  Signature: /s/ Audra Drish




                                 58
